 

 

AGREEMENT AND PLAN OF MERGER













 

By and among




IPS ACQUISITION CORP.




as the Buyer,




A wholly-owned subsidiary of




BLUE EARTH, INC.,


 

and


The Stockholders named herein


 

as the Stockholders,


 

and


IPS Power Engineering Inc. &

Global Renewable Energy Group, Inc.



















EFFECTIVE DATE: July 15, 2013








 

 

 

 

 



 

--------------------------------------------------------------------------------











Exhibits

Description

 

 

Exhibit 1(d)

Form of Escrow Agreement

Exhibit 2(a)

Form of Lock Up Agreement

Exhibit 2(b)(i)

Form of Employment Agreement

Exhibit 3(q)

Unaudited Financial Statements of IPS

Exhibit 4(q)

Unaudited Financial Statements of GREG

Exhibit 12(b)

Certified Documents of Buyer/BBLU delivered to the Company

 

 

Schedules

Description

 

 

Schedule A

IPS and GREG Stockholders

Schedule B

IPS and GREG Subsidiaries

Schedule C

Initial Projects

Schedule D

Allocation of Merger Consideration

Schedule 2(c)

Employee Options

Schedule 3(b)

IPS Interest in Other Entities

Schedule 3(o)

IPS Legal Proceedings

Schedule 3(r)

Tax Matters

Schedule 3(t)

Real Property Owned or Leased; Personal Property Leased by IPS

Schedule 3(u)

IPS Material Contracts

Schedule 3(v)

IPS Proprietary Rights

Schedule 3(z)

IPS Plans

Schedule 3(aa)

IPS Insurance Policies

Schedule 3(bb)

Rights of Third Parties (IPS)

Schedule 3(ee)

IPS Vendor Notices

Schedule 3(gg)

IPS Compensation Plans

Schedule 3(hh)

IPS Governmental Licenses

Schedule 3(kk)

IPS Additional Agreements

Schedule 3(mm)

IPS Related-Party Contracts

Schedule 4(o)

GREG Legal Proceedings

Schedule 4(t)

GREG Real Property Owned or Leased; Personal Property Leased

Schedule 4(u)

GREG Material Contracts

Schedule 4(v)

GREG Proprietary Rights

Schedule 4(z)

GREG Plans

Schedule 4(aa)

GREG Insurance Policies

Schedule 4(bb)

Rights of Third Parties (GREG)

Schedule 4(ee)

GREG Vendor Notices

Schedule 4(gg)

GREG Compensation Plans

Schedule 4(hh)

GREG Governmental Contracts

Schedule 4(kk)

GREG Additional Agreements

Schedule 4(mm)

GREG Related-Party Contracts

Schedule 5(d)

BBLU Capitalization

Schedule 7(e)

Exceptions to Release








i




--------------------------------------------------------------------------------




Section 1. Merger Transaction

2

Section 2. Other Agreements

6

Section 3. Representations and Warranties of IPS and the IPS Stockholders

7

Section 4. Representations and Warranties of GREG and the GREG Stockholders

23

Section 5. Representations and Warranties of the Buyer and BBLU

40

Section 6. Survival of Representations and Warranties; Indemnification

46

Section 7. Covenants of the Stockholders, IPS and GREG

48

Section 8. Covenants of the Buyer and BBLU

49

Section 9. Conditions Precedent to the Obligations of the Buyer and BBLU

50

Section 10. Conditions Precedent to the Stockholders, IPS and GREG’s Obligations

52

Section 11. Conditions Precedent to Obligations of the Stockholders, IPS, GREGG,
the Buyer and BBLU

53

Section 12. Deliveries

53

Section 13. Subsequent Events

54

Section 14. The Buyer’s Obligations at Closing

55

Section 15. The Stockholders' Obligations at Closing

55

Section 16. Parties in Interest

55

Section 17. Entire Agreement

55

Section 18. Governing Law

56

Section 19. Expenses

56

Section 20. Arbitration; Consent to Jurisdiction

56

Section 21. Arbitration

56

Section 22. Severability

57

Section 23. Notices

57

Section 24. Non-Waivers

58

Section 25. Assignment

59

Section 26. Disclosure

59

Section 27. Definitions

59

Section 28. Further Assurances

62

Section 29. Headings

62

Section 30. Counterparts

62
















.





ii




--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated as of July 15, 2013 (the
“Signing Date”) by and among IPS Power Engineering Inc., a Utah corporation
(“IPS”), Global Renewable Energy Group, Inc., a Nevada corporation (“GREG”), the
stockholders of IPS named on the signature page hereto (the “IPS Stockholders”),
the stockholders of GREG (the “GREG Stockholders”) set forth on Schedule A
attached hereto (the IPS Stockholders and GREG Stockholders each sometimes
referred to as a "Stockholder" and collectively, the "Stockholders"), each of
the subsidiaries and Affiliates of IPS and GREG set forth on Schedule B attached
hereto, Blue Earth, Inc., a Nevada corporation ("BBLU"), and BBLU’s wholly-owned
subsidiary, IPS Acquisition Corp., a newly formed Utah corporation (“Buyer”).
 IPS, GREG, Stockholders, BBLU and Buyer each may be referred to in this
Agreement as a “Party” and may be collectively referred to as the “Parties.”

W I T N E S S E T H:

WHEREAS, IPS has a business relationship with the Customer (defined in Schedule
C), which includes the design and engineering of seven initial combined heat and
power (“CHP”) power plants (each an “Initial Project”) that are expected to
start construction in or about August 2013;

WHEREAS, the Buyer wishes to acquire IPS and GREG in a transaction on the terms
and subject to the conditions set forth in this Agreement;

WHEREAS, the Board of Directors of BBLU has determined that the Merger (defined
below) is consistent with and in furtherance of its long-term business strategy
and fair to, and in the best interests of the Buyer and BBLU and their
respective stockholders;

WHEREAS, the Stockholders and the Boards of Directors of IPS and GREG have
determined that the Merger is consistent with and in furtherance of their
respective long-term business strategies and fair to, and in the best interests
of them and the Stockholders;

WHEREAS, the Board of Directors of each of BBLU (on its own behalf and as the
sole stockholder of Buyer), Buyer, IPS and GREG have each adopted resolutions
approving this Agreement and the merger of both the Buyer and GREG with and into
IPS (the “Merger”), resulting in the cancellation of all of the stock of both
Buyer and GREG, with IPS continuing as the surviving entity in accordance with
the Utah Revised Business Corporation Act (the “URBCA”) and, in each such case,
upon the terms and conditions set forth in this Agreement;

WHEREAS, each outstanding share of the common stock of IPS and GREG owned by the
IPS Stockholders and the GREG stockholders, respectively, shall be exchanged for
the Merger Consideration (as defined in Section 1(d)); and

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
shall constitute a reorganization within the meaning of Section 368(a)(I)(A) and
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”), and
that this Agreement shall constitute a “plan of reorganization” within the
meaning of Section 368(b) of the Code.





1




--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties agree as follows:

Section 1.

Merger and Stock Purchase.

(a)

The Merger.  Upon the terms and subject to the conditions of this Agreement, the
Merger shall be consummated in accordance with the URBCA.  At the Effective Date
(defined in Section 1(e)(x)), upon the terms and subject to the conditions of
this Agreement, Buyer and GREG shall each be merged with and into IPS in
accordance with the URBCA and the separate existence of Buyer and GREG shall
thereupon cease. IPS, as the surviving corporation in the Merger (sometimes
referred to hereinafter as the “Surviving Corporation”), shall continue its
corporate existence under the laws of Utah as a wholly-owned subsidiary of BBLU.
The Parties acknowledge that GREG and IPS previously had an understanding that
certain customer Contracts and relationships of IPS would be transferred from
IPS to GREG subject to GREG management achieving certain milestones, including
achieving certain project finance objectives. The Parties agree that the
issuance of Merger Consideration defined in Section 1(d) to the GREG
Stockholders shall satisfy in full any prior understanding between IPS and GREG
regarding such customer Contracts and relationships and any claims that may be
asserted by GREG or the GREG Stockholders in connection therewith as if GREG had
achieved its required milestones.

(b)

Closing; Effective Date.

(i)

The Closing of the Merger (the “Closing”) shall take place upon the execution of
this Agreement at the offices of counsel to IPS, Durham Jones & Pinegar, P.C.,
111 East Broadway, Suite 900, Salt Lake City, UT 84111, or at such other
location as may be agreed to by the Parties, on or before July 19, 2013 (the
“Closing Date”), or at such other date, time or location as may be agreed to by
the Parties.

(ii)

Subject to the provisions of this Agreement, on the Closing Date, the Parties
shall file with the Division of Corporations of the State of Utah and the
Secretary of State of Nevada, an Agreement of Merger (the “Certificates of
Merger”) in accordance with the URBCA and Nevada Revised Statutes (the “NRS”)
executed in accordance with the relevant provisions of the URBCA and the NRS,
and shall make all other filings or recordings required under such laws in order
to complete the Merger.  The Merger shall be completed at such time as the
Certificates of Merger are duly filed with the appropriate state agencies (the
“Merger Date”) and for all other purposes as of the close of the Closing Date.

(c)

Succession.  At the Merger Date, IPS as the Surviving Corporation shall succeed
to all of the rights, privileges, debts, liabilities, powers, properties and
contract rights of the Buyer and GREG in the manner of and as more fully set
forth in the URBCA and NRS.





2




--------------------------------------------------------------------------------




(d)

Merger Consideration. At the Effective Date, by virtue of the Merger and without
any additional action required on the part of the Stockholders, IPS, GREG, or
the Buyer, the consideration for the Merger provided in this Section 1(d) (the
“Merger Consideration”), subject to adjustment, shall be paid as follows:

(i)

Exchange of Securities.  The Parties intend that the issued and outstanding
shares of IPS common stock held by the IPS Stockholders (“IPS Shares”) and of
GREG common stock held by the GREG Stockholders (“GREG Shares”) be exchanged for
shares of BBLU, pursuant to this Section 1(d)(i).  Additionally, the Parties
intend that the shares of common stock held by Brian Smith (the “Smith Shares”)
be exchanged for BBLU shares pursuant to that certain Stock Purchase Agreement
of even date herewith between BBLU and Smith (the “Smith Purchase Agreement”),
simultaneously with the effectiveness of the exchange of the IPS Shares and the
GREG shares at the Closing.  (The IPS Shares, the Smith Shares, and the GREG
shares may be referred to herein as the “Exchange Shares”).  Accordingly, the
Exchange Shares shall be exchanged, through Buyer pursuant to this Agreement, or
pursuant to the Smith Purchase Agreement, as applicable, for a total of
15,550,000 restricted shares of BBLU common stock (the “BBLU Shares”) valued at
Eighteen Million Three Hundred Forty Nine Thousand dollars ($18,349,000) or
$1.18 per share, issuable to the IPS and GREG Stockholders and Smith in the
respective amounts set forth opposite their names on Schedule D attached hereto.
 The Merger Consideration was determined by the Parties based on the mutually
agreed-upon future revenues and earnings forecast prepared by the management of
IPS and GREG. All of the BBLU Shares issued in the Merger and pursuant to the
Smith Purchase Agreement shall vest on the schedule in Section 1(d) below and be
subject to the terms and conditions of the Lock-Up Agreement described in
Section 2(a).

(ii)

Vesting Schedule of the BBLU Shares. The BBLU Shares issued as Merger
Consideration shall be issued subject to the following vesting schedule:

·

50,000 BBLU Shares which were issued previously to Robert Nickolas Jones
(“Jones”) per the written instructions of the IPS and GREG Stockholders for his
services as a finder who initially introduced the Parties, in consideration for
the binding LOA signed by the Parties on April 11, 2013, vested when issued.
 BBLU shall issue to Jones an additional 100,000 BBLU Shares within one week of
Closing and said BBLU Shares shall be fully vested when issued.

·

5,000,000 BBLU Shares shall be issued to the Stockholders and Smith at Closing
in the amounts set forth in Schedule D, and shall vest immediately when issued,
but shall be subject to the Lock-Up Agreement described in Section 2(a).





3




--------------------------------------------------------------------------------




·

10,500,000 BBLU Shares shall be issued to the Stockholders and Smith at Closing
in the amounts set forth in Schedule D, and shall vest at the rate of 1,500,000
BBLU Shares per Initial Project on the date that each of the Initial Projects or
substitutes of similar value therefor, as mutually agreed to by BBLU and IPS
commences producing commercial power (the “Commercial Operation Date”). These
BBLU Shares shall be issued at Closing in the names of the Stockholders as
indicated in Schedule D and shall be held in escrow pursuant to the terms and
conditions of the Escrow Agreement in the form attached hereto as Exhibit 1(d)
pending release upon the Commercial Operation Date of each Initial Project.
 Resale of these BBLU Shares shall also be subject to the Lock-Up Agreement. The
Parties agree that the continued employment of the IPS Stockholders or any
Affiliates of GREG shall not be a condition to or otherwise affect the vesting
of the BBLU Shares hereunder.

(e)

Tender of IPS and GREG Shares.

(i)

Exchange of Shares.  In consideration of the Merger Consideration, the IPS
Stockholders shall surrender at the Closing certificates with stock powers
endorsed in blank (the “IPS Certificates”) evidencing all issued and outstanding
IPS Shares.  In connection with the Merger, BBLU shall become the owner and sole
shareholder of 100% of the outstanding shares of IPS, and IPS shall become the
wholly-owned subsidiary of BBLU.  Additionally, in consideration of the Merger
Consideration, the GREG Stockholders shall surrender at the Closing certificates
with powers endorsed in blank (the “GREG Certificates”) evidencing all issued
and outstanding GREG Shares, which shares shall be cancelled in connection with
the Merger transaction.  Until surrendered as contemplated by this Section 1(e),
each IPS Certificate shall be deemed to be held in trust for the benefit of
BBLU, and each IPS Certificate and each GREG Certificate shall be deemed at any
time after the Closing to represent only the holder’s right to receive a pro
rata portion of the Merger Consideration as contemplated by Section 1(d).

(ii)

Options, Warrants and Treasury Stock.  All outstanding options, warrants and
other convertible securities of IPS and GREG, and any IPS and GREG treasury
shares, shall be surrendered at the Closing and retired.  All securities of IPS
and GREG other than the IPS Shares and the GREG Shares shall be cancelled
without payment of any consideration therefor and shall cease to exist.





4




--------------------------------------------------------------------------------




(iii)

Transfer Books; No Further Ownership Rights in the IPS Shares and the GREG
Shares.  At the Signing Date, the transfer books of each of IPS and GREG shall
be closed, and thereafter there shall be no further registration of transfers of
securities on the records of IPS or GREG.  From and after the Signing Date the
holders of Certificates evidencing ownership of IPS Shares or GREG Shares
outstanding immediately prior to the Closing shall cease to have any rights with
respect to such securities, except as otherwise provided in this Agreement or by
applicable law.  If, after the Closing, IPS Shares or GREG Shares are presented
to the BBLU transfer agent for any reason, they shall be cancelled and exchanged
as provided in this Section 2(e).

(iv)

Directors and Officers.  The officers of IPS immediately prior to the Closing
shall continue as the officers of IPS following the Closing.  The Board of
Directors of IPS after the Closing Date shall consist of Robert Potts, Ray
Lundberg, John Francis and Johnny Thomas.  No other directors shall be elected
without the mutual consent of the IPS Stockholders and the Board of Directors of
BBLU.

Robert Potts shall become a director of BBLU at the time that the Board is
expanded to meet the corporate governance standards for an exchange listing, but
no later than January 2, 2014.  From Closing until Mr. Potts is elected to the
Board of BBLU, he will be invited to attend all Board of Directors meetings and
otherwise be permitted access to all Board actions as an advisor to the Board of
Directors.  

In addition, effective May 16, 2013, Robert Potts became the President and Chief
Operating Officer of BBLU, Ray Lundberg became Vice President, Operations of
BBLU’s CHP Business Unit and President of IPS, and Brett Woodard became Chief
Financial Officer of BBLU.  The terms and conditions of their employment by BBLU
shall be as contained in written employment agreements in the form attached as
Exhibit 2(b)(i).

(v)

Additional Actions.  If at any time after the Closing, BBLU shall consider or be
advised that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm of
record or otherwise in BBLU its right, title or interest in, to or under any of
the rights, properties or Assets of IPS or GREG or otherwise carry out this
Agreement, the officers and directors of BBLU shall be authorized to execute and
deliver, in the name and on behalf of the Buyer, all such deeds, bills of sale,
assignments and assurances and to take and do, in the name and on behalf of IPS
or GREG, as the case may be, all such other actions and things as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in, to and under such rights, properties or Assets in the Buyer or
otherwise to carry out this Agreement.








5




--------------------------------------------------------------------------------



(vi)

Other Effects of Merger.  At and after the Effective Date, title to all property
owned by each of IPS, GREG and the Buyer shall vest in IPS as the Surviving
Corporation without reversion or impairment, and the Surviving Corporation shall
automatically have all of the liabilities of each of IPS and GREG and the Buyer.
 The Merger shall have all further effects as specified in the applicable
provisions of the URBCA and the NRS.

(vii)

Taking of Necessary Action; Further Action.  If, at any time after the Effective
Date, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest IPS as the Surviving Corporation with full right,
title and possession to all Assets, property, rights, privileges, powers and
franchises of the Buyer or GREG, the officers and directors of the Surviving
Entity are fully authorized in the name of the Buyer, GREG or BBLU or otherwise
to take, and will take, all such lawful and necessary action.

(viii)

Articles of Incorporation; Bylaws.  

(1)

At the Effective Date, the Amended and Restated Articles of Incorporation of
IPS, as in effect immediately prior to the Effective Date, shall be the Articles
of Incorporation of the Surviving Corporation until thereafter amended, as
provided by law.

(2)

At the Effective Date, the Bylaws of IPS, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter amended.

(ix)

Intent.  The Parties intend that, for federal income tax purposes, the Merger
qualify as a reorganization within the meaning of Sections 368(a)(1)(A) and 368
(a)(2)(E) of the Code, and that this Agreement constitutes a plan of
reorganization within the meaning of Section 368(b) of the Code.  Each Party
shall treat the Merger consistently with the foregoing, including filing the
information and maintaining the records required by Treasury Regulations Section
1.368-3, and shall not take any position inconsistent therewith.  No Party shall
take any action that would cause the Merger not to qualify as a reorganization
within the meaning of Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code.

(x)

Effective Date of the Merger. In the event that the Merger is consummated, the
Parties agree that the Merger shall be accounted for as if such Merger had
occurred at the close of business on July 15, 2013 (the “Effective Date”),
regardless of when the Closing in fact occurs. In the event that the Merger is
consummated, BBLU shall realize any operating profit or loss from the operation
of the Business of IPS after the Effective Date.  Accordingly, the Stockholders
agree to consult the Buyer and BBLU on any material issues or Contracts of IPS
or GREG, as the case may be, that relate to a period of time beyond the
Effective Date.  Furthermore, the Stockholders agree not to enter into any new
capital obligations or capital expenditures, which relate to either IPS or GREG
prior to the Closing except in the Ordinary Course of Business.





6




--------------------------------------------------------------------------------




(f)

Tender of Smith Shares.  The Smith Shares shall be tendered pursuant to the
terms of the Smith Purchase Agreement, at Closing.

Section 2.

Other Agreements.

(a)

Lock-Up/Leak-Out of BBLU Shares.

(i)

The resale of BBLU Shares shall be pursuant to the terms of the Lock-Up
Agreement, in the form attached as Exhibit 2(a) (the “Lock-Up Agreement”) in
compliance with the terms and conditions of Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”).

(ii)

BBLU may permit and assist the Stockholders and Employees (defined below) in
making sales of shares during the Lock-up Period if they so desire, when
opportunities are available as set forth in the Lock-up Agreement.

(iii)

Any sales of BBLU Shares in violation of the Lock-Up Agreement shall constitute
an event of default and all proceeds from BBLU Shares sold in excess of the
permitted volume shall be paid to BBLU.

(iv)

BBLU reserves the right to waive the lock-up limitations and/or resale
limitations set forth in the Lock-Up Agreement, in whole or in part.

(b)

Employment Agreements.  In addition to the Merger Consideration as described
above, BBLU has entered into employment agreements with certain of the IPS
Stockholders in the form attached as exhibits annexed hereto as Exhibit 2(b)(i).
 All employees of IPS other than the IPS Stockholders (the “Employees”), as well
as providers of contract services will continue under their existing Contracts
after Closing, unless such Contracts are hereafter amended by mutual agreement
of IPS and Buyer. The employment agreements of such Employees shall contain
non-compete clauses as such clauses exist in their current employment
agreements.    In the event a Closing does not occur, Buyer and BBLU agree that
they shall not recruit any employee or consultant of IPS or GREG prior to
January 1, 2014.

(c)

Stock Options.  After Closing, all Employees of IPS, except the IPS
Stockholders, shall be eligible to receive options to purchase shares of BBLU
common stock under the BBLU 2009 Equity Incentive Plan, based on a formula for
years of service and salary, as set forth on Schedule 2(c) attached hereto.
Schedule 2(c) also includes a list of all IPS Employees and the number of
options to be granted to each Employee.

Section 3.

Representations and Warranties of IPS and the IPS Stockholders.  Each of the IPS
Stockholders individually and as to IPS, in their capacities as officers for and
on behalf of IPS, severally and not jointly, warrants and represents to the
Buyer and BBLU as follows:








7




--------------------------------------------------------------------------------




(a)

Ownership of Shares.  The IPS Stockholders are the owners, beneficially and of
record, of the IPS Shares, which constitute one hundred percent (100%) of the
issued and outstanding shares of capital stock of IPS.  The IPS Shares are the
sole voting stock of IPS and are duly authorized, validly issued, fully paid and
non-assessable. The IPS Shares have not been pledged, mortgaged or otherwise
encumbered in any way and there is no lien, mortgage, charge, claim, liability,
security interest or Encumbrance of any nature against the IPS Shares.  There
are no options, warrants, rights of subscription or conversion. calls,
commitments, agreements, arrangements, understandings, plans, Contracts,
proxies, voting trusts, voting agreements or instruments of any kind or
character, oral or written, to which the IPS Stockholders or IPS is a party, or
by which the IPS Stockholders or IPS is bound, relating to the issuance, voting
or sale of the IPS Shares or any authorized but unissued shares of capital stock
of IPS or of any securities representing the right to purchase or otherwise
receive any such shares of capital stock. There are no stockholders agreements,
preemptive rights or other agreements, arrangements, groups, commitments or
understandings, oral or written, that have not been disclosed to the Buyer and
BBLU, relating to the voting, issuance, merger or disposition of shares of IPS
or the conduct or management of IPS by its Board of Directors.  

(b)

Capacity; Organization; Standing; Capitalization.  The IPS Stockholders have
full capacity to enter into and perform under this Agreement and all other
agreements and instruments to be entered into in connection with the Merger
contemplated hereby, and to consummate such Merger, and no other consent or
joinder of any other Persons or corporations is required to consummate such
Merger.  IPS has no Subsidiaries, except as set forth on Schedule B.  Neither
the IPS Stockholders nor IPS has any interest in any entity other than IPS that
is engaged, directly or indirectly, in businesses competitive with those of IPS
or BBLU, except as disclosed on Schedule 3(b). This Agreement has been, and each
of the other agreements and instruments executed hereunder (the “Other
Agreements”) will at the Closing, be duly executed and delivered by the IPS
Stockholders. This Agreement constitutes, and each of the Other Agreements will
constitute, the legal, valid and binding obligation of the IPS Stockholders
enforceable in accordance with its respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights generally or by general
equitable principles.

(c)

Conflicts.  Neither the execution and delivery of this Agreement or any of the
other agreements to which such IPS Stockholder is a party, nor the consummation
or performance of the Merger will, directly or indirectly (with or without
notice or lapse of time):

(i)

contravene, conflict with or result in a violation of any Legal Requirement or
any Order to which such IPS Stockholder, or IPS is subject; or

(ii)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by IPS;





8




--------------------------------------------------------------------------------




(iii)

except for any such contravention, conflict or violation which would not
reasonably be expected to make illegal or materially delay or impair the
consummation of the Merger, or;

(iv)

(i) conflict with or result in a violation or breach of (ii) constitute (with or
without notice or passage of time) a default under (iii) result in or give any
Person the right of termination, cancellation, acceleration or modification in
or with respect to (iv) result in or give to any Person any additional rights
under or (v) result in the creation or imposition of an Encumbrance upon the
Assets of IPS under, any Applicable Contract or other arrangement to which IPS
or any of the IPS Stockholders is a party or is bound.

(d)

No Finder’s Fee.  The IPS Stockholders have not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the Merger
except the BBLU Shares issued or to be issued to Jones under this Agreement as a
finder’s fee.

(e)

Acquisition of BBLU Shares Entirely for Own Account.  The BBLU Shares proposed
to be acquired by each IPS Stockholder hereunder will be acquired for investment
for his own account, and not with a view to the resale or distribution of any
part thereof, and each IPS Stockholder has no present intention of selling or
otherwise distributing the BBLU Shares, except in compliance with applicable
securities laws, and in accordance with the terms and conditions of the Lock-Up
Agreement.

(f)

Available Information.  Each IPS Stockholder has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of investment in BBLU.

(g)

Non-Registration.  Each IPS Stockholder understands that the BBLU Shares have
not been registered under the Securities Act and that if issued in accordance
with the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the IPS Stockholder’s representations as expressed herein.

(h)

Restricted Securities.  Each IPS Stockholder understands that the BBLU Shares
are characterized as “restricted securities” under the Securities Act inasmuch
as this Agreement contemplates that, if acquired by the IPS Stockholder pursuant
hereto, the BBLU Shares would be acquired in a transaction not involving any
public offering.  Each IPS Stockholder further acknowledges that if the BBLU
Shares were issued to the IPS Stockholder in accordance with the provisions of
this Agreement, such BBLU Shares may not be resold without registration under
the Securities Act or the existence of an exemption therefrom.  In this
connection, each IPS Stockholder represents that he is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.





9




--------------------------------------------------------------------------------




(i)

Legends.  Each IPS Stockholder understands that the certificates evidencing the
BBLU Shares will bear one or all of the following legends:

(i)

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”

(ii)

Any legend required by the “blue sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.

(j)

Schedule 13D; Section 16(b).  If the number of BBLU Shares acquired by any IPS
Stockholder, when aggregated with all other shares of Common Stock of BBLU owned
by such Stockholder at such time would result in the Stockholder beneficially
owning (as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules thereunder)
in excess of 4.99% of the then issued and outstanding BBLU Shares and the BBLU
Shares are then registered under Section 12(g) of the Exchange Act, such
Stockholder shall comply with the disclosure requirements of Schedule 13D and,
if such amount exceeds 9.99%, such Stockholder shall also comply with the
reporting obligations of Sections 16(a) and 16(b) of the Exchange Act and the
rules promulgated thereunder.  BBLU shall provide to Stockholders, at BBLU’s
sole cost and expense, the services of BBLU’s legal counsel to advise and
prepare all such documents and filings as may be necessary to allow Stockholders
to comply with the requirements of the Exchange Act.

(k)

Corporate Organization; Etc.  IPS and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to engage it to own, lease or otherwise hold its properties
and Assets and to conduct its Business as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Change on IPS, or on the ability of IPS to
perform its obligations under this Agreement or on the ability of IPS to
consummate the Merger.  IPS and each of its Subsidiaries is duly qualified or
licensed to do business as a foreign corporation in good standing in the
jurisdictions where the nature of its Business or its ownership or leasing of
its properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Change. The
copies of the Organizational Documents and all amendments thereto of IPS and its
Subsidiaries delivered to Buyer are complete and correct copies of such
instruments as presently in effect.





10




--------------------------------------------------------------------------------




(l)

Capitalization.  The IPS Stockholders own in the aggregate all of the issued and
outstanding common stock or other equity interests of IPS and IPS owns all of
the issued and outstanding common stock or other equity interests of its
Subsidiaries, in each case free and clear of all Encumbrances, other than
Encumbrances which will be extinguished on or prior to the Closing Date.

(m)

Authority; Execution and Delivery; Enforceability. IPS has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the Merger. The execution and delivery by IPS of this Agreement and
the consummation by IPS of the Merger have been duly authorized and approved by
the Board of Directors and the Stockholders of IPS and no other corporate
proceedings on the part of IPS are necessary to authorize this Agreement and the
Merger. When executed and delivered, this Agreement will be enforceable against
IPS in accordance with its terms.

(n)

No Conflict. Neither the execution and delivery of this Agreement or any of the
other Documents nor the consummation or performance of the Merger will, directly
or indirectly (with or without notice or lapse of time):

(i)

contravene, conflict with or result in a violation of, or give any Person the
right to exercise any remedy or obtain any relief under, any Legal Requirement
or any Order to which IPS or any of its Subsidiaries is subject;

(ii)

contravene, conflict with or result in a violation of any of requirements of, or
give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Governmental Authorization that is held by any of IPS
or its Subsidiaries;

(iii)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets, except Permitted Encumbrances;

(o)

Legal Proceedings.

(i)

Except as set forth on Schedule 3(o), neither the IPS Stockholders in their
capacity as stockholders and/or as officers or directors of IPS, nor IPS is a
party to any pending litigation, arbitration or administrative proceeding or, to
the IPS Stockholders’ Best Knowledge, to any investigation, and no such
litigation, arbitration or administrative proceeding or investigation that might
result in any Material Adverse Change in the financial condition, Business or
properties of IPS or of the IPS Stockholders is threatened to the IPS
Stockholders’ Best Knowledge.

(ii)

IPS and the Stockholders have not received notice of any complaints, claims or
threats, plans or intentions to discontinue commercial relations or purchases
from any customer of IPS, any purchaser of goods or services from IPS, any
employee or independent contractor significant to the conduct or operation of
IPS or its Business or any party to any agreement to which IPS is a party, other
than in the Ordinary Course of Business.





11




--------------------------------------------------------------------------------




(iii)

To the IPS Stockholders’ Best Knowledge, IPS is under no obligation with respect
to the return of goods in the possession of customers.

(p)

Encumbrances. To the IPS Stockholders’ Best Knowledge, there are no liens,
mortgages. deeds of trust, claims, charges, security interests or other
Encumbrances or liabilities of any type whatsoever to which any of the Assets of
IPS, including, but not limited to the land, building, improvements and
equipment at IPS’ facilities (the “Fixed Assets”), and its inventory (the
“Inventory”), are subject. Notwithstanding the above statement, in the Ordinary
Course of Business, there are Utah lien laws which may routinely result in the
filing of liens at the project level.

(q)

Financial Statements.

(i)

Unaudited Financials.  The unaudited financial statements of IPS and its
Subsidiaries as of and for the two years ended December 31, 2012, together with
the related notes and schedules (the “Unaudited Financials”), attached hereto as
Exhibit 3(q): (A) are in accordance with the books of account and records of
IPS; (B) present fairly, and are true, correct and complete statements of the
financial condition and the results of operations of IPS as, at and for the
periods therein specified, and (C) do not include or omit to state any fact
which renders the Unaudited Financials materially misleading. Buyer shall be pay
for the audit of the Unaudited Financials using its auditors, but the officers
and directors of IPS shall be responsible for working with the Buyer’s
accounting team and auditors to ensure the accuracy of the resulting audited
financials and they shall be responsible for signing appropriate representations
regarding the audited financial statements. The Parties understand that audited
financials for IPS and other financial information regarding the Merger must be
filed with the U.S. Securities and Exchange Commission (“SEC”) within 75 days of
the Closing Date and all Parties agree to perform all required tasks to complete
those financial statements in a timely fashion.

(ii)

Interim Balance Sheet.  The IPS Stockholders shall deliver to Buyer and BBLU
pursuant to Section 11(c) below, prior to the Closing Date, the unaudited
consolidated balance sheet of IPS as of a date ended the last complete month
prior to the Closing Date (the “Balance Sheet Date”) and the consolidated income
statement for the interim period ended at the Balance Sheet Date (the “Interim
Statements”).  The Interim Statements give a true and fair view, in all
significant aspects, of the consolidated balance sheet position of IPS at the
Balance Sheet Date, and its consolidated results, and the IPS Stockholders shall
use their best efforts to have them contain sufficient and appropriate
information for their adequate interpretation and comprehension according to
generally accepted accounting principles in the United States (“U.S. GAAP”).
Buyer and IPS Stockholders recognize that the records as delivered to Buyer may
require adjustments to be in accordance with U.S. GAAP. Buyer shall work with
the IPS Stockholders to make said adjustments using the information provided by
Stockholders and IPS. The IPS Stockholders as officers of IPS shall sign
applicable representations relating to the audited financial statements once
they are prepared.





12




--------------------------------------------------------------------------------




(iii)

No Unknown Liabilities, Etc.  As of the Balance Sheet Date, IPS had no liability
or obligation of any nature (absolute, accrued, contingent or otherwise) not
otherwise disclosed herein which is not fully reflected or reserved against in
the Interim Statements, which, in accordance with U.S. GAAP, should have been
shown or reflected in the Interim Statements. There has been no material change
in the Assets (other than cash) or liabilities (other than Tax liabilities
calculated in accordance with U.S. GAAP) of IPS since the Balance Sheet Date.  

(iv)

Except as and to the extent shown or provided for in the Unaudited Financials or
the notes and schedules thereto or as disclosed in any of the Schedules to this
Agreement or such current liabilities as may have been incurred since December
31, 2012 in the Ordinary Course of Business, IPS has no liabilities or
obligations (whether accrued, absolute, contingent or otherwise) which might be
or become a charge against the Assets or liabilities of IPS; as of the Balance
Sheet Date, there was no Asset used by IPS in its operations that has not been
reflected in the Interim Statements and, except as set forth in the Interim
Statements, no Assets have been acquired by IPS since such date except in the
Ordinary Course of Business.

(v)

Except as disclosed in the Interim Statements and the information provided by
IPS and its Stockholders, there has been no decrease in stockholders’ equity as
compared with the amount shown for such stockholders’ equity as at the Balance
Sheet Date, and no Material Adverse Changes in the financial position of IPS
since the Balance Sheet Date.

(r)

Tax Matters.  

(i)

Except as set forth on Schedule 3(r) of this Agreement, IPS has filed all
federal, state and local income Tax Returns and has filed with all other
appropriate governmental agencies all sales, ad valorem, franchise and other Tax
(including any real estate, personal property, or any other Tax) that may be
due, and other similar returns and reports required to be filed by IPS. IPS has
reported all taxable income and losses on those returns on which such
information is required to be reported and paid or provided for the payment of
all Taxes due and payable by IPS on said returns or Taxes due pursuant to any
assessment received by it, including without limitation, any Taxes required by
law to be withheld and/or paid in connection with any officer’s or employee’s
compensation or due pursuant to any assessment received by it.

(ii)

The IPS Stockholders have made available to the Buyer and BBLU for inspection
copies of income Tax Returns that are true and complete copies of the federal
and applicable state, local or other income Tax Returns filed by IPS for the
taxable years ended December 31, 2010, 2011, and 2012, and any other open tax
periods. IPS shall bear all expenses and responsibilities for the filing of
federal and applicable state, local or other income Tax Returns and reports of
IPS for the taxable year ended December 31, 2012, but BBLU and IPS hereby
covenant and agree that IPS will not file any amended income Tax Returns for any
period without first notifying the IPS Stockholders.





13




--------------------------------------------------------------------------------




(iii)

All tax liabilities of IPS arising through the end of the taxable year ended
December 31, 2012 and that are currently due have been paid. All tax liabilities
of IPS arising after December 31, 2012, and that are currently due have been
paid or adequately disclosed and the properly reserved for on the books and
records and financial statements of IPS. The IPS Stockholders are responsible
for the payment of all of their own Taxes for all periods through the Closing
Date. No federal or applicable state, local or other Tax Return of the IPS
Stockholders or IPS for any period has been or is currently under audit by the
Internal Revenue Service or any state, local or other tax authorities. No claim
has been made by federal, state, local or other authorities relating to any such
returns or any audit.

(iv)

The IPS Stockholders and IPS are not aware of any facts which they believe would
constitute the basis for the proposal of any Tax deficiencies for any unexamined
year. All Taxes which IPS is required by law to withhold and collect have been
duly withheld and collected, and have been timely paid over to the proper
authorities to the extent due and payable or they have been fully disclosed to
the Buyer.

(s)

Accounts Receivable and Inventory.

(i)

Accounts Receivable.  The accounts receivable of IPS reflected in the Unaudited
Financials and as at the Balance Sheet Date, and the accounts receivable
acquired by IPS since such date are valid subsisting claims for the aggregate
amounts thereof reflected in the Unaudited Financials net of the reserves or
allowances for doubtful receivables reflected in the Unaudited Financials or
thereafter in IPS’s books and records uniformly maintained in accordance with
the financial statements, accounted for in accordance with generally accepted
accounting principles, and the Stockholders know of no reason that would make
such accounts receivable, net of such amounts as IPS has reserved on its books
as of the Balance Sheet Date, taken as a whole not collectible.

(ii)

Inventory.  The Inventory of IPS reflected in the Unaudited Financials as at
December 31, 2012 and the Inventory acquired by IPS since such date (a) has been
purchased in the Ordinary Course of Business, (b) has been fully paid for unless
otherwise reflected in the Unaudited Financials, (c) is marketable or adequate
provision for obsolescence has been provided and (d) IPS Stockholders know of no
reason that would make such Inventory, net of such amounts as IPS has reserved
on its books as of December 31, 2012, taken as a whole, not marketable.

(t)

Title and Condition of Properties.  

(i)

IPS does not own any real property, except as set forth on Schedule 3t of this
Agreement.  IPS has good, marketable title to all properties and Assets, real
and personal, tangible and intangible, reflected in the Unaudited Financials and
all properties acquired subsequent to the Balance Sheet Date, which have not
been disposed of in the Ordinary Course of Business. Said property is subject to
no mortgage, lien, deed of trust, claim, security interest, liability,
conditional sales agreement, easement, right-of-way or any other Encumbrance
except as may be filed in the Ordinary Course of Business.





14




--------------------------------------------------------------------------------




(ii)

Schedule 3(t) of this Agreement contains an accurate list of all leases and
other agreements under which IPS is lessee of any real or personal property.
Each of the real property and personal property leases and agreements is in full
force and effect and constitutes the legal, valid and binding obligation of the
parties thereto. All personal property, machinery and equipment which are
material to the Business, operations or condition (financial or otherwise) of
IPS is in operating condition and, subject to routine maintenance and ordinary
wear and tear, have been maintained in accordance with reasonable industry
standards and is suitable for the purpose for which it is used.

(iii)

To the Best Knowledge of the IPS Stockholders and IPS, neither the IPS
Stockholders nor IPS is aware of or have received notice of, the violation of
any applicable zoning regulation, ordinance or other law, Order, regulation or
requirement in force on the date hereof relating to IPS’s Business or its owned
or leased real or personal properties, with which IPS has not complied or is in
the process of complying as may be appropriate.

(u)

Description of Material Contracts.

(i)

 Schedule 3(u) of this Agreement contains a complete and correct list as of the
date hereof of certain Contracts, which are representative of the Contracts
entered into by IPS and its customers. Other agreements, Contracts and
commitments, obligations and understanding are set forth in other Schedules
delivered hereunder, of the following types written or oral to which IPS is a
party, under which it has any rights or by which it or any of its properties is
bound, as of the date hereof: (a) mortgages, indentures, security agreements and
other agreements and instruments relating to the borrowing of money or extension
of credit; (b) employment and consulting agreements with annual compensation in
excess of $50,000; (c) collective bargaining agreements; (d) bonus,
profit-sharing, compensation, stock option, pension, retirement, deferred
compensation or other plans, agreements, trusts, funds or arrangements for the
benefit of employees (whether or not legally binding); (e) sales agency,
manufacturer’s representative or distributorship agreements; (f) agreements,
orders or commitments for the purchase by IPS of materials, supplies or finished
products exceeding $25,000 in the aggregate from any one Person; (g) agreements,
orders or commitments for the sale by IPS of its products or services exceeding
$25,000; (h) agreements or commitments for capital expenditures in excess of
$25,000 for any single project (it being warranted that the commitment for all
undisclosed Contracts for such agreements or commitments does not exceed $25,000
in the aggregate); (i) agreements relating to research; (j) agreements relating
to the payment of royalties; (k) brokerage or finder’s agreements; (l) joint
venture agreements; and (m) other agreements, Contracts and commitments which
individually or in the aggregate for any one party involve any expenditure by
IPS of more than $25,000.








15




--------------------------------------------------------------------------------




(ii)

IPS has made available to the Buyer and BBLU copies of all written agreements,
Contracts, commitments, obligations and undertakings, together with all
amendments thereto that are in its possession, listed on the Schedules hereto.
All such agreements, Contracts, commitments, obligations and undertakings are in
full force and effect and, all parties to, or otherwise bound by, such
agreements, Contracts, commitments, obligations and undertakings have performed
all obligations required to be performed by them to date and IPS is not in
default and no event, occurrence, condition or act exists which gives rise to
(or which with notice or the lapse of time, or both, could result in) a default
or right of cancellation, acceleration or loss of contractual benefits under,
any such Contract, agreement, commitment, obligation or undertaking. There has
been no threatened cancellations thereof, and there are no outstanding disputes,
other than in the Ordinary Course of Business under any such Contract,
agreement, commitment, obligation or undertaking. To the IPS Stockholders’ Best
Knowledge, no consent of any party is required under any such Contract,
agreement, commitment, obligation or undertaking, which would make such
agreements not binding and in full force and effect as of the Closing Date. Any
Contracts, agreements, leases or commitments held in the name of any of the IPS
Stockholders and set forth in the Schedules hereto shall be assigned to either
the Buyer or IPS prior to the Closing Date.

(iii)

To the IPS Stockholders’ Best Knowledge, each Contract, lease, instrument and
commitment required to be described in the Schedules hereto is, on the date
hereof, and will be at the Closing, in full force and effect and is and will
constitute a valid and binding obligation of IPS and the respective parties to
such agreements, and there is not, under any such Contract, lease, instrument or
commitment, any existing default by IPS or such other parties or any event that,
with notice, lapse of time or both, would constitute a default by IPS or such
other parties in respect of which adequate steps have not been taken to cure
such default or to prevent a default from occurring or continuing.  Any
Contracts, leases or commitments held in the names of any of the Stockholders
and listed on the Schedules shall be assigned either to the Buyer or IPS prior
to the Closing Date.

(iv)

To the IPS Stockholders’ Best Knowledge, the material suppliers, customers and
clients of IPS will continue to supply and purchase from IPS after the Closing,
except as may change in the Ordinary Course of Business.

(v)

Proprietary Rights.

(i)

To the IPS Stockholders’ Best Knowledge, IPS owns all right, title and interest
in and to, or otherwise possesses legally enforceable rights, or is licensed to
use, all patents, copyrights, technology, software, software tools, know-how,
processes, trade secrets, trademarks, service marks, trade names, Internet
domain names and other proprietary rights used in or necessary for the conduct
of IPS’s Business as conducted to the date of this Agreement, including, without
limitation, the technology, information, databases, data lists, data
compilations, and all proprietary rights developed or discovered or used in
connection with or contained in all versions and implementations of IPS's World
Wide Web sites or any product or service which has been or is being distributed
or sold by IPS or currently is under development by IPS or has previously been
under





16




--------------------------------------------------------------------------------

development by IPS (collectively, including such Web site, the "IPS Products"),
free and clear of all liens, claims and Encumbrances (including without
limitation linking, licensing and distribution rights) (all of which are
referred to as "IPS Proprietary Rights").  

(ii)

IPS is not aware of any legal restrictions or impediments that would prevent IPS
from conducting its Business as proposed to be conducted.  Schedule 3(v) of this
Agreement contains an accurate and complete in all material respects (1)
description of all patents, trademarks (with separate listings of registered and
unregistered trademarks), trade names, Internet domain names and registered
copyrights in or related to IPS Products or otherwise included in IPS
Proprietary Rights and all applications and registration statements therefor,
including the jurisdictions in which each such IPS Proprietary Right has been
issued or registered or in which any such application of such issuance and
registration has been filed, (2) list of all licenses and other agreements with
third parties (the "Third Party Licenses") relating to any material patents,
copyrights, trade secrets, software, inventions, technology, know-how, processes
or other proprietary rights that IPS is licensed or otherwise authorized by such
third parties to use, market, distribute or incorporate in IPS Products (such
patents, copyrights, trade secrets, software, inventions, technology, know-how,
processes or other proprietary rights are collectively referred to as the "Third
Party Technology"), and (3) list of all licenses and other agreements with third
parties relating to any material information,  compilations, data lists or
databases that IPS is licensed or otherwise authorized by such third parties to
use, market, disseminate, distribute or incorporate in Company Products.  

(iii)

To the IPS Stockholders’ Best Knowledge, all of IPS's patents, copyrights,
trademark, trade name or Internet domain name registrations related to or in IPS
Products are valid and in full force and effect; and consummation of the Merger
contemplated by this Agreement will not alter or impair any such rights.  

(iv)

To the best of Stockholders’ Knowledge, no claims have been asserted or
threatened against IPS (and IPS is not aware of any claims which are likely to
be asserted or threatened against IPS or which have been asserted or threatened
against others relating to IPS Proprietary Rights or IPS Products) by any Person
challenging IPS's use, possession, manufacture, sale or distribution of IPS
Products under any IPS Proprietary Rights (including, without limitation, the
Third Party Technology) or challenging or questioning the validity or
effectiveness of any material license or agreement relating thereto (including,
without limitation, the Third Party Licenses) or alleging a violation of any
Person's or entity's privacy, personal or confidentiality rights.  

(v)

To the IPS Stockholders’ Best Knowledge, there is no valid basis for any claim
of the type specified in the immediately preceding sentence which could in any
material way relate to or interfere with the continued enhancement and
exploitation by IPS of any of the IPS Products.  








17




--------------------------------------------------------------------------------



(vi)

To the IPS Stockholders’ Best Knowledge, none of the IPS Products nor the use or
exploitation of any IPS Proprietary Rights in its current Business infringes on
the rights of or constitutes misappropriation of any proprietary information or
intangible property right of any third person or entity, including without
limitation any patent, trade secret, copyright, trademark or trade name and IPS
has not been sued in any suit, action or proceeding which involves a claim of
such infringement, misappropriation or unfair competition.

(vii)

To the IPS Stockholders’ Best Knowledge, IPS has not granted any third party any
right to manufacture, reproduce, distribute, market or exploit any of the IPS
Products or any adaptations, translations, or derivative works based on the IPS
Products or any portion thereof. IPS has not knowingly granted any third party
any right to allow users of IPS's World Wide Web site to link to other World
Wide Web or Internet sites.

(viii)

Except with respect to the rights of third parties to the Third Party
Technology, no third party has any express right to manufacture, reproduce,
distribute, market or exploit any works or materials of which any of the IPS
Products are a "derivative work" as that term is defined in the United States
Copyright Act, Title 17, U.S.C. Section 101 (the “Copyright Act”).

(ix)

IPS has at all times used commercially reasonable efforts customary in its
industry to treat the IPS Proprietary Rights related to IPS Products and IPS
Components as containing trade secrets and has not disclosed or otherwise dealt
with such items in such a manner as intended or reasonably likely to cause the
loss of such trade secrets by release into the public domain.

(x)

To IPS's Knowledge, no employee, contractor or consultant of IPS is in violation
in any material respect of any term of any written employment Contract, patent
disclosure agreement or any other written Contract or agreement relating to the
relationship of any such employee, consultant or contractor with IPS or, to
IPS's Knowledge, any other party because of the nature of the Business conducted
by IPS.  

(xi)

To the IPS Stockholders’ Best Knowledge, each Person presently employed by IPS
(including independent contractors, if any) with access authorized by IPS to
confidential information has executed a confidentiality and non-disclosure
agreement pursuant to the form of agreement previously provided to Buyer or its
representatives.

(xii)

No material product liability or warranty claims have been communicated in
writing to or to the best of Stockholders’ Knowledge, threatened against IPS.








18




--------------------------------------------------------------------------------




(xiii)

To IPS's Knowledge, there is no material unauthorized use, disclosure,
infringement or misappropriation of any IPS Proprietary Rights, or any Third
Party Technology to the extent licensed by or through IPS, by any third party,
including any employee or former employee of IPS. IPS has not entered into any
agreement to indemnify any other Person against any charge of infringement of
any IPS Proprietary Rights, other than indemnification provisions contained in
purchase orders arising in the Ordinary Course of Business.

(xiv)

IPS has taken all steps customary and reasonable in the industry to protect and
preserve the confidentiality and proprietary nature of all Intellectual Property
and other confidential information not otherwise protected by patents, patent
applications or copyright ("Confidential Information").  

(w)

Default; Violations or Restrictions.  The execution, delivery and performance of
this Agreement and of any agreement to be executed and delivered by IPS in
connection with the Merger contemplated hereby will not (or with the giving of
notice or the lapse of time or both would) result in the breach of any term or
provision of the Articles of Incorporation or Bylaws of IPS or violate any
provision of or result in the breach of, modification of, acceleration of the
maturity of obligations under, or constitute a default, or give rise to any
right of termination, cancellation, acceleration or otherwise be in conflict
with or result in a loss of contractual benefits to IPS, under any law, Order,
writ, injunction, decree, statute, rule or regulation of any court, governmental
agency or arbitration tribunal or any of the terms, conditions or provisions of
any Contract, lease, note, bond, mortgage, deed of trust, indenture, license,
security agreement, agreement or other instrument or obligation by which IPS or
the IPS Stockholders is a party or by which either of them may be bound, or
require any consent, approval or notice under any law, rule or decree or any
such document or instrument; or result in the creation or imposition of any
lien, claim, restriction, charge or Encumbrance upon IPS’s Assets or interfere
with or otherwise adversely affect the ability to carry on the Business of IPS
after the Closing Date on substantially the same basis as it is now conducted by
IPS.

(x)

Court Orders and Decrees.  IPS has not received written or oral notice that
there is outstanding, pending or threatened any Order, writ, injunction or
decree of any court, governmental agency or arbitration tribunal against or
affecting IPS, the IPS Shares or any of IPS’s Assets. IPS is in compliance in
all material respects with all applicable Federal, state, county, municipal (or
of any subdivision thereof) laws, regulations and administrative Orders in force
at any applicable time to which IPS may be subject.

(y)

Books and Records.  The books and records of IPS are, in all material respects,
complete and correct.  True and complete copies known to IPS Stockholders of the
Articles of Incorporation and Bylaws of IPS and all amendments thereto and true
and complete copies of all minutes, resolutions, stock certificates and stock
transfer records of IPS are contained in the minute books and stock transfer
books that have been made available to the Buyer and BBLU for inspection and
will be delivered to the Buyer prior to or at the Closing. The minute books,
stock certificate books, stock transfer records and such other books and records
as may be requested by the Buyer, as exhibited to the Buyer, BBLU, and their
representatives, are complete and correct in all material respects.





19




--------------------------------------------------------------------------------




(z)

Pension and Welfare Plans.

(i)

Pension and Profit Sharing Plans.  Except as disclosed in Schedule 3(z) of this
Agreement, IPS does not have in effect any pension, profit sharing or other
employee benefit plan described under Section 3(2)(A) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). All benefits payable under
any terminated employee pension benefit plan (as such term is defined in Section
3(2)(A) of ERISA) previously maintained by IPS or to which it has previously
contributed have been paid in full and/or that IPS does not have any unfunded
liability in respect of any such plan to the Pension Benefit Guaranty
Corporation or to the participants in such plan or to the beneficiaries of such
participants. Each such terminated plan was terminated substantially in
accordance with the applicable provisions of law or any agreement or Contract
relating to any such plan and has been terminated without liability to IPS.

(ii)

Welfare Plans.  For each plan, fund, or arrangement of IPS which is an employee
welfare benefit plan, whether or not currently maintained (within the meaning of
ERISA Section 3(1)) (a “Welfare Plan”), the following is true:

(1)

each such Welfare Plan intended to meet the requirements for tax-favored
treatment under Subchapter B of Chapter 1 of the Code meets such requirements;

(2)

there is no voluntary employees’ beneficiary association (within the meaning of
Section 501(c)(9) of the Code) maintained with respect to any such Welfare Plan;

(3)

there is no disqualified benefit (as such term is defined in Code Section
4976(b)) which would subject IPS or the Buyer to a Tax under Code Section
4976(a);

(4)

each such Welfare Plan which is a group health plan complies and has complied
with the applicable requirements of Code Section 4980B. and would comply with
Sections 9801 through 9806 if such provisions were now in effect, Title XXII of
the Public Health Service Act, and the applicable provisions of the Social
Security Act and is not and has not been a nonconforming group health plan under
Section 5000(c) of the Code;

(5)

each such Welfare Plan may be amended or terminated by IPS or the Buyer, on or
at any time after, the Closing Date and after any advance notice to participants
or similar measures required by law which are non-waivable under the Welfare
Plan;





20




--------------------------------------------------------------------------------




(6)

no such Welfare Plan provides for continuing benefits or coverage for any
participant (including past, present or future retirees) or such participant’s
beneficiary after termination of employment except as required by the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) or any other state or
Federal law; and

(7)

no claims have been made and no other events have occurred that might form the
basis of a claim which has substantially increased or based on customary
insurance industry practice might substantially increase, the premiums or other
charges of IPS under any Welfare Plan.

(aa)

Insurance.  Schedule 3(aa) of this Agreement contains a correct and complete
description of all policies of insurance by or on behalf of IPS in which IPS is
named as an insured party, beneficiary or loss payable payee.  IPS has at all
times prior to the date hereof maintained and will at all times prior to the
Closing Date maintain insurance coverage with respect to its properties, in
respect of liabilities and risks prudently insured against.  The policies
described in Schedule 3(aa) of this Agreement are outstanding and in force as of
the date hereof.

(bb)

Rights of Third Parties.  Other than as disclosed in Schedule 3(bb) of this
Agreement attached, or specifically provided for in this Agreement, IPS has not
entered into any material leases, licenses, easements or other agreements,
recorded or unrecorded, granting rights to third parties in any real or personal
property of IPS, and no Person or other corporation has any right to possession,
use or occupancy of any of the property of IPS, except in the Ordinary Course of
Business.

(cc)

Powers of Attorney.  To the IPS Stockholders’ Best Knowledge, there are no
Persons, firms, associations, corporations or business organizations holding
general or special powers of attorney from IPS.

(dd)

Labor Matters.  IPS is not a party to any collective bargaining agreement with
any labor union or association. There are no discussions, negotiations, demands
or proposals that are pending or have been conducted or made with or by any
labor union or association, and there are not pending or to the best of IPS
Stockholders’ Knowledge, threatened any labor disputes, strikes or work
stoppages that may have a material adverse effect upon the continued Business or
operation of IPS. To the best of IPS Stockholders’ Knowledge, IPS (i) is in
compliance with all federal and state laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and (ii) is
not engaged in any unfair labor practices.

(ee)

Relationships with Vendors and Customers.  





21




--------------------------------------------------------------------------------




(i)

To the IPS Stockholders’ Best Knowledge, IPS and the IPS Stockholders have no
Knowledge of any present or future conditions or state of facts or
circumstances, which would materially adversely affect IPS after the Closing
Date.  

(ii)

To the IPS Stockholders’ Best Knowledge, IPS’s relationships with its customers,
clients and vendors are satisfactory, and IPS and the IPS Stockholders have no
Knowledge of any facts or circumstances which might materially alter, negate,
impair or in any way materially adversely affect the continuity of any such
relationships including, but not limited to, the effect that such customer will
stop, materially decrease the rate of, or materially change the terms (whether
related to payment, price or otherwise) with respect to, buying materials,
products or services from IPS or its Subsidiaries, or Buyer (whether as a result
of the consummation of the Merger contemplated hereby or otherwise).  

(iii)

Except as set forth on Schedule 3(ee) of this Agreement, to the IPS
Stockholders’ Best Knowledge, neither IPS nor any of its Subsidiaries have
received any indication from any material supplier of IPS or its Subsidiaries to
the effect that such supplier (i) is planning to implement any material price
changes other than in the Ordinary Course of Business or will stop or (ii) is
terminating, canceling or threatening to terminate or cancel any commitments,
Contracts or arrangements with IPS, and there are no disputes with any material
supplier of IPS or its Subsidiaries.

(iv)

IPS and the IPS Stockholders have no Knowledge of any material outstanding
claims of any of its customers or clients presently outstanding, pending or
threatened against IPS, except for aged accounts payables claims. IPS and the
IPS Stockholders have no Knowledge of any present or future condition or state
of facts or circumstances which would prevent the Business of IPS from being
carried on by IPS after the Closing Date in essentially the same manner as it is
presently being carried on.

(ff)

Approvals and Authorizations.  IPS has obtained all necessary consents,
approvals and authorizations in connection with the Merger contemplated hereby
which are required by law or otherwise in order for IPS to continue all of its
present Business following the Closing Date.

(gg)

Compensation Plans. Schedule 3(gg) of this Agreement contains a correct and
complete description of all material compensation plans and arrangements: bonus
and incentive plans and arrangements; deferred compensation plans and
arrangements; stock purchase and stock option plans and arrangements:
hospitalization and other life. health or disability insurance or reimbursement
programs: holiday, sick leave, severance, vacation, tuition reimbursement,
personal loan and product purchase discount policies and arrangements, policy
manuals and any other plans or arrangements providing for benefits for employees
of IPS.








22




--------------------------------------------------------------------------------




(hh)

Governmental Licenses.  Schedule 3(hh) of this Agreement contains a correct and
complete list of all material governmental and administrative consents, permits,
appointments, approvals, licenses, certificates and franchises which are (i)
necessary for the operation of IPS, including, but not limited to, those
necessary for the Initial Projects, and (ii) required in connection with IPS
Stockholders’ execution, delivery or performance of this Agreement, all of which
have been obtained by IPS and are in full force and effect.

(ii)

Brokers.  No agent, broker, investment banker, Person, or firm acting on behalf
of any of the IPS Stockholders or IPS or any firm or corporation affiliated with
any of them, or under their authority, is or will be entitled to a financial
advisory fee, brokerage commission, finder’s fee or other like payment in
connection with the Merger contemplated hereby.

(jj)

Compliance With Laws.

(i)

To the IPS Stockholders’ Best Knowledge, the operations and activities of IPS
have previously and continue to comply with all applicable Federal, state and
local laws, statutes, codes, ordinances, rules, regulations, permits, judgments,
Orders, writs, awards, decrees or injunctions (collectively, the “Laws”), as in
effect on or before the date of this Agreement, including, without limitation,
all Laws relating to seed labeling and all rules and regulations of the
Occupational Safety and Health Administration (“OSHA”). To the best of IPS
Stockholders’ Knowledge, neither the ownership of IPS nor the conduct of the
Business of IPS as presently conducted conflicts with the rights of any other
Person, firm or corporation or violates, or with or without the giving of notice
or the passage of time, or both, will violate, conflict with or result in a
default right to accelerate or loss of rights under, any terms or provisions of
its Articles of Incorporation or Bylaws as presently in effect, or any lien,
Encumbrance, mortgage, deed of trust, lease, license, agreement, understanding,
or Laws to which IPS is a party or by which it may be bound or affected. IPS has
received no written notice or communication from any third party asserting a
failure to comply with any Laws, nor has IPS received any written notice that
any authority or third party intends to seek enforcement against IPS to compel
compliance with any such Laws.

(ii)

There are no existing claims or to the best of IPS Stockholders’ Knowledge,
threatened claims against IPS, for, with respect to, or as direct or indirect
result of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, or emission discharging, from the real property of IPS of any
“Hazardous Material,” including, without limitation. any losses, liabilities,
damages, injuries, costs, expenses, reasonable fees of counsel or claims
asserted or arising under the Comprehensive Environmental Response, Compensation
and Liabilities Act (“CERCLA”), any so-called “Super Fund” or “Super Lien” law
or any other applicable federal, state or local statute, law, ordinance, code,
rule, regulation, Order or decree now or at any time hereafter in effect,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Material.





23




--------------------------------------------------------------------------------




(iii)

To the IPS Stockholders’ Best Knowledge, since the date first acquired or leased
by IPS, the Stockholders and IPS have not placed any “Hazardous Material” on or
under the real property owned or leased by IPS and, to the best of IPS
Stockholders’ Knowledge, there has been no “Hazardous Material” on or under the
real property owned or leased by IPS.

(iv)

Neither IPS nor the IPS Stockholders, nor to the IPS Stockholders’ Best
Knowledge, any officer, employee or agent of IPS acting on its behalf, nor any
other Person acting on its behalf, has, directly or indirectly, within the past
three years given or received or agreed to give or receive any gift or similar
benefit to any customer, supplier, governmental employee or other Person who is
or may be in a position to help or hinder IPS (or assist IPS in connection with
any actual or proposed acquisition) which (i) might subject IPS to any damage or
penalty in any civil, criminal or governmental litigation or proceeding, (ii) if
not given or received in the past might have had an adverse effect on the
Assets, Business or operation of IPS, or (iii) if not continued in the future,
might adversely affect the Assets, the Business or the operations or prospects
of IPS, or which might subject IPS to suit or penalty in any private or
governmental litigation or proceeding.

(kk)

No Additional Agreements.  Except as set forth on Schedule 3(kk) of the
Agreement, IPS does not have any agreement or understanding with any
Stockholders with respect to the Merger contemplated by this Agreement other
than as specified in this Agreement.

(ll)

Disclosure.  IPS confirms that neither it nor any Person acting on its behalf
has provided any IPS Stockholders or its respective agents or counsel with any
information that IPS believes constitutes material, non-public information
except insofar as the existence and terms of the proposed Merger hereunder may
constitute such information and except for information that will be disclosed by
BBLU under a current report on Form 8-K.  IPS understands and confirms that BBLU
and Buyer will rely on the foregoing representations and covenants in effecting
the Merger.  All disclosure provided to BBLU and Buyer regarding IPS, its
Business and the Merger contemplated hereby, furnished by or on behalf of IPS
(including IPS’s representations and warranties set forth in this Agreement) are
true and correct in all material respects and do not contain any untrue
statements of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  IPS maintains a system of internal
control over financial reporting sufficient to provide reasonable assurance that
IPS maintains records that in reasonable detail accurately and fairly reflect
their respective transactions and dispositions of assets.

(mm)

Relationships With Related Persons.  Except as set forth in Schedule 3(mm) of
this Agreement, and except through or related to its ownership of IPS Shares,
neither the IPS Stockholders nor any Affiliate of the Stockholders has any
outstanding Contract with IPS or its Subsidiaries.

(nn)

Guarantees.  The IPS Stockholders have not personally guaranteed any of the
obligations of the Business of IPS.





24




--------------------------------------------------------------------------------




(oo)

Benefits.  All information on accrued holiday, vacation, sick or other
compensation or benefits to which employees of IPS are entitled to receive from
IPS have been provided by IPS, so they can be set forth on the Unaudited
Financials to the extent such accruals are required to be accrued in accordance
with U.S. GAAP.  

(pp)

Schedules.  To the IPS Stockholders’ Best Knowledge, the IPS Stockholders and
IPS have delivered to the Buyer and BBLU complete and correct schedules in all
material respects (the “IPS Schedules”), in form and substance reasonably
acceptable to the Buyer and BBLU, as of the date of this Agreement.

(qq)

No Legal or Tax Advice.  IPS Stockholders are not relying on any legal or tax
advice from BBLU or the Buyer in connection with the Merger contemplated by this
Agreement.

(rr)

Accuracy. To the IPS Stockholders’ Best Knowledge, no representation, warranty,
covenant or statement by the IPS Stockholders or IPS in this Agreement,
including the IPS Schedules and Exhibits attached hereto and the certificates
furnished or to be furnished to the Buyer and BBLU pursuant hereto, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make the statements contained herein or therein in light of the circumstances
under which they were made, not false or materially misleading.

Section 4.

Representations and Warranties of GREG and the GREG Stockholders.  Each of the
GREG Stockholders and GREG, severally and not jointly, warrants and represents
to the Buyer and BBLU as follows:

(a)

Ownership of Shares.  The GREG Stockholders are the owners, beneficially and of
record, of the GREG Shares, which constitute one hundred percent (100%) of the
issued and outstanding shares of capital stock of GREG.  The GREG Shares are the
sole voting stock of GREG and are duly authorized, validly issued, fully paid
and non-assessable. The GREG Shares have not been pledged, mortgaged or
otherwise encumbered in any way and there is no lien, mortgage, charge, claim,
liability, security interest or Encumbrance of any nature against the GREG
Shares.  There are no options, warrants, rights of subscription or conversion.
calls, commitments, agreements, arrangements, understandings, plans, Contracts,
proxies, voting trusts, voting agreements or instruments of any kind or
character, oral or written, to which the GREG Stockholders or GREG is a party,
or by which the GREG Stockholders or GREG is bound, relating to the issuance,
voting or sale of the GREG Shares or any authorized but unissued shares of
capital stock of GREG or of any securities representing the right to purchase or
otherwise receive any such shares of capital stock. There are no stockholders
agreements, preemptive rights or other agreements, arrangements, groups,
commitments or understandings, oral or written, that have not been disclosed to
the Buyer and BBLU, relating to the voting, issuance, merger or disposition of
shares of GREG or the conduct or management of GREG by its Board of Directors.  








25




--------------------------------------------------------------------------------




(b)

Capacity; Organization; Standing; Capitalization.  The GREG Stockholders have
full capacity to enter into and perform under this Agreement and all other
agreements and instruments to be entered into in connection with the Merger
contemplated hereby, and to consummate such Merger, and no other consent or
joinder of any other Persons or corporations is required to consummate such
Merger.  GREG has no Subsidiaries, except as set forth on Schedule B.  Neither
the GREG Stockholders nor GREG has any interest in any entity other than GREG
that is engaged, directly or indirectly, in businesses competitive with those of
GREG or BBLU. This Agreement has been, and each of the Other Agreements will at
the Closing, be duly executed and delivered by the GREG Stockholders. This
Agreement constitutes, and each of the Other Agreements will constitute, the
legal, valid and binding obligation of the GREG Stockholders enforceable in
accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally or by general equitable principles.

(c)

Conflicts.  Neither the execution and delivery of this Agreement or any of the
other agreements to which such GREG Stockholder is a party, nor the consummation
or performance of the Merger will, directly or indirectly (with or without
notice or lapse of time):

(i)

contravene, conflict with or result in a violation of any Legal Requirement or
any Order to which such GREG Stockholder, or GREG is subject; or

(ii)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by GREG;

(iii)

except for any such contravention, conflict or violation which would not
reasonably be expected to make illegal or materially delay or impair the
consummation of the Merger, or;

(iv)

(i) conflict with or result in a violation or breach of (ii) constitute (with or
without notice or passage of time) a default under (iii) result in or give any
Person the right of termination, cancellation, acceleration or modification in
or with respect to (iv) result in or give to any Person any additional rights
under or (v) result in the creation or imposition of an Encumbrance upon the
assets of GREG under, any Applicable Contract or other arrangement to which GREG
or any of the GREG Stockholders is a party or is bound.

(d)

No Finder’s Fee.  The GREG Stockholders have not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the Merger,
except the BBLU Shares issued or to be issued to Jones under this Agreement as a
finder’s fee, and except for the origination broker fee agreement entered into
with 2020 Advisors LLC for which the GREG Stockholders will be responsible for
negotiating and executing a final settlement agreement.





26




--------------------------------------------------------------------------------




(e)

Acquired Entirely for Own Account.  The BBLU Shares proposed to be acquired by
each GREG Stockholder hereunder will be acquired for investment for his own
account, and not with a view to the resale or distribution of any part thereof,
and each GREG Stockholder has no present intention of selling or otherwise
distributing the BBLU Shares, except in compliance with applicable securities
laws, and in accordance with the terms and conditions of the Lock-Up Agreement.

(f)

Available Information.  Each GREG Stockholder has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of investment in BBLU.

(g)

Non-Registration.  Each GREG Stockholder understands that the BBLU Shares have
not been registered under the Securities Act and that if issued in accordance
with the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the GREG Stockholder’s representations as expressed herein.

(h)

Restricted Securities.  Each GREG Stockholder understands that the BBLU Shares
are characterized as “restricted securities” under the Securities Act inasmuch
as this Agreement contemplates that, if acquired by the GREG Stockholder
pursuant hereto, the BBLU Shares would be acquired in a transaction not
involving any public offering.  Each GREG Stockholder further acknowledges that
if the BBLU Shares were issued to the GREG Stockholder in accordance with the
provisions of this Agreement, such BBLU Shares may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom.  In this connection, each GREG Stockholder represents that he is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

(i)

Legends.  It is understood that the certificates evidencing the BBLU Shares will
bear one or all of the following legends:

(i)

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”

(ii)

Any legend required by the “blue sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.





27




--------------------------------------------------------------------------------




(j)

Schedule 13D; Section 16(b).  If the number of BBLU Shares acquired by any GREG
Stockholder, when aggregated with all other shares of Common Stock of BBLU owned
by such Stockholder at such time would result in the Stockholder beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules thereunder) in excess of 4.99% of the then issued and outstanding BBLU
Shares and the BBLU Shares are then registered under Section 12(g) of the
Exchange Act, such Stockholder shall comply with the disclosure requirements of
Schedule 13D and, if such amount exceeds 9.99%, such Stockholder shall also
comply with the reporting obligations of Sections 16(a) and 16(b) of the
Exchange Act and the rules promulgated thereunder.  BBLU shall provide to GREG
Stockholders, at BBLU’s sole cost and expense, the services of BBLU’s legal
counsel to advise and prepare all such documents and filings as may be necessary
to allow the GREG Stockholders to comply with the requirements of the Exchange
Act.

(k)

Corporate Organization; Etc.  GREG and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to engage it to own, lease or otherwise hold its properties
and assets and to conduct its business as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Change on GREG, or on the ability of GREG to
perform its obligations under this Agreement or on the ability of GREG to
consummate the Merger.  GREG and each of its Subsidiaries is duly qualified or
licensed to do business as a foreign corporation in good standing in the
jurisdictions where the nature of its business or its ownership or leasing of
its properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Change. The
copies of the Organizational Documents and all amendments thereto of GREG and
its Subsidiaries delivered to Buyer are complete and correct copies of such
instruments as presently in effect.

(l)

Capitalization.  The GREG Stockholders own in the aggregate all of the issued
and outstanding common stock or other equity interests of GREG and GREG owns all
of the issued and outstanding common stock or other equity interests of its
Subsidiaries, in each case free and clear of all Encumbrances, other than
Encumbrances which will be extinguished on or prior to the Closing Date.

(m)

Authority; Execution and Delivery; Enforceability. GREG has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the Merger. The execution and delivery by GREG of this Agreement and
the consummation by GREG of the Merger have been duly authorized and approved by
the Board of Directors and the Stockholders of GREG and no other corporate
proceedings on the part of GREG are necessary to authorize this Agreement and
the Merger. When executed and delivered, this Agreement will be enforceable
against GREG in accordance with its terms.

(n)

No Conflict. Neither the execution and delivery of this Agreement or any of the
other Documents nor the consummation or performance of the Merger will, directly
or indirectly (with or without notice or lapse of time):





28




--------------------------------------------------------------------------------




(i)

contravene, conflict with or result in a violation of, or give any Person the
right to exercise any remedy or obtain any relief under, any Legal Requirement
or any Order to which GREG or any of its Subsidiaries is subject;

(ii)

contravene, conflict with or result in a violation of any of requirements of, or
give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Governmental Authorization that is held by any of GREG
or its Subsidiaries;

(iii)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets, except Permitted Encumbrances;

(o)

Legal Proceedings.

(i)

Except as set forth on Schedule 4(o), neither the GREG Stockholders in their
capacity as stockholders and/or as officers or directors of GREG, nor GREG is a
party to any pending litigation, arbitration or administrative proceeding or, to
the best of the GREG Stockholders’ Knowledge, to any investigation, and no such
litigation, arbitration or administrative proceeding or investigation that might
result in any Material Adverse Change in the financial condition, business or
properties of GREG or of the GREG Stockholders is threatened to the best of GREG
Stockholders’ Knowledge.

(ii)

To the Best Knowledge of GREG and the GREG Stockholders, they have not received
notice of any complaints, claims or threats, plans or intentions to discontinue
commercial relations or purchases from any customer of GREG, any purchaser of
goods or services from GREG, any employee or independent contractor significant
to the conduct or operation of GREG or its business or any party to any
agreement to which GREG is a party, other than in the Ordinary Course of
Business.

(iii)

To the GREG Stockholders’ Best Knowledge, GREG is under no obligation with
respect to the return of goods in the possession of customers.

(p)

Encumbrances. To the GREG Stockholders’ Best Knowledge, there are no liens,
mortgages. deeds of trust, claims, charges, security interests or other
Encumbrances or liabilities of any type whatsoever to which any of the assets of
GREG, including, but not limited to the land, building, improvements and
equipment at Greg’s facilities (the “Fixed Assets”), and its inventory (the
“Inventory”), are subject. Notwithstanding the above statement, in the Ordinary
Course of Business, there are Utah lien laws which may routinely result in the
filing of liens at the project level.








29




--------------------------------------------------------------------------------




(q)

Financial Statements.

(i)

The unaudited financial statements of and its Subsidiaries as of and for the two
years ended December 31, 2012, together with the related notes and schedules
(the “GREG Unaudited Financials”), attached hereto as Exhibit 4(q) shall be: (A)
in accordance with the books of account and records of GREG; (B) which present
fairly, and are true, correct and complete statements of the financial condition
and the results of operations of GREG as, at and for the periods therein
specified, and (C) do not include or omit to state any fact which renders the
GREG Unaudited Financials materially misleading. Buyer shall pay for the audit
of the GREG Unaudited Financials using its auditors, but the officers and
directors of GREG shall be responsible for working with the Buyer’s accounting
team and auditors to insure the accuracy of the resulting audited financials and
they shall be responsible for signing appropriate representations regarding the
audited financial statements. The Parties understand that if audited financials
for GREG and other financial information regarding the Merger are required to be
filed with the SEC within 75 days of the Closing Date all Parties agree to
perform all required tasks to complete those financial statements in a timely
fashion.

(ii)

The GREG Stockholders shall deliver to Buyer and BBLU pursuant to Section 11(c)
below, prior to the Closing Date, the unaudited consolidated balance sheet of
GREG as of the Balance Sheet Date and the consolidated income statement for the
period ended at the Balance Sheet Date (the “GREG Interim Statements”).  The
GREG Interim Statements give a true and fair view, in all significant aspects,
of the consolidated balance sheet position of GREG at the Balance Sheet Date,
and its consolidated results, and the GREG Stockholders shall use their best
efforts to have them contain sufficient and appropriate information for their
adequate interpretation and comprehension according to U.S. GAAP. Buyer and GREG
Stockholders recognize that the records as delivered to Buyer may require
adjustments to be in accordance with U.S. GAAP. Buyer shall work with the GREG
Stockholders to make said adjustments using the information provided by
Stockholders and GREG. The GREG Stockholders as officers of GREG shall sign
applicable representations relating to the audited financial statements once
they are prepared.

(iii)

No Unknown Liabilities, Etc.  As of the Balance Sheet Date, GREG had no
liability or obligation of any nature (absolute, accrued, contingent or
otherwise) not otherwise disclosed herein which is not fully reflected or
reserved against in the GREG Interim Statements, which, in accordance with U.S.
GAAP, should have been shown or reflected in the GREG Interim Statements. There
has been no material change in the assets (other than cash) or liabilities
(other than Tax liabilities calculated in accordance with U.S. GAAP) of GREG
since the Balance Sheet Date.








30




--------------------------------------------------------------------------------




(iv)

Except as and to the extent shown or provided for in the GREG Unaudited
Financials or the notes and schedules thereto or as disclosed in any of the
Schedules to this Agreement or such current liabilities as may have been
incurred since December 31, 2012 in the Ordinary Course of Business, GREG has no
liabilities or obligations (whether accrued, absolute, contingent or otherwise)
which might be or become a charge against the assets or liabilities of GREG; as
of the Balance Sheet Date, there was no asset used by GREG in its operations
that has not been reflected in the GREG Unaudited Financials and, except as set
forth in the GREG Interim Statements, no assets have been acquired by GREG since
such date except in the Ordinary Course of Business.

(v)

Except as disclosed in the GREG Unaudited Financials and the information
provided by GREG and its Stockholders, there has been no decrease in
stockholders’ equity as compared with the amount shown for such stockholders’
equity as at the Balance Sheet Date, and no Material Adverse Changes in the
financial position of GREG since the Balance Sheet Date.

(r)

Tax Matters.  

(i)

As of the Closing Date, GREG has filed all federal, state and local income Tax
Returns and has filed with all other appropriate governmental agencies all
sales, ad valorem, franchise and other Tax (including any real estate, personal
property, or any other Tax that may be due in connection with the Fixed Assets),
license, gross receipts and other similar returns and reports required to be
filed by GREG. GREG has reported all taxable income and losses on those returns
on which such information is required to be reported and paid or provided for
the payment of all Taxes due and payable by GREG on said returns or Taxes due
pursuant to any assessment received by it, including without limitation, any
Taxes required by law to be withheld and/or paid in connection with any
officer’s or employee’s compensation or due pursuant to any assessment received
by it.

(ii)

The GREG Stockholders have made available to the Buyer and BBLU for inspection
copies of income Tax Returns that are true and complete copies of the federal
and applicable state, local or other income Tax Returns filed by GREG for the
taxable years ended December 31, 2010, 2011, and 2012, and any other open tax
periods. GREG shall bear all expenses and responsibilities for the filing of
federal and applicable state, local or other income Tax Returns and reports of
GREG for the taxable year ended December 31, 2012, but BBLU and GREG hereby
covenant and agree that GREG will not file any amended income Tax Returns for
any period without first notifying the GREG Stockholders.








31




--------------------------------------------------------------------------------




(iii)

All tax liabilities of GREG arising through the end of the taxable year ended
December 31, 2012 and that are currently due have been paid. All tax liabilities
of GREG arising after December 31, 2012, and that are currently due have been
paid or adequately disclosed and the properly reserved for on the books and
records and financial statements of GREG. The GREG Stockholders are responsible
for the payment of all of their own Taxes for all periods through the Closing
Date. No federal or applicable state, local or other Tax Return of the GREG
Stockholders or GREG for any period has been or is currently under audit by the
Internal Revenue Service or any state, local or other tax authorities. No claim
has been made by federal, state, local or other authorities relating to any such
returns or any audit.

(iv)

The GREG Stockholders and GREG are not aware of any facts which they believe
would constitute the basis for the proposal of any Tax deficiencies for any
unexamined year. All Taxes which GREG is required by law to withhold and collect
have been duly withheld and collected, and have been timely paid over to the
proper authorities to the extent due and payable or they have been fully
disclosed to the Buyer.

(s)

Accounts Receivable and Inventory.

(i)

Accounts Receivable.  The accounts receivable of GREG reflected in the GREG
Interim Statements as at the Balance Sheet Date, and the accounts receivable
acquired by GREG since such date are valid subsisting claims for the aggregate
amounts thereof reflected in the GREG Interim Statements net of the reserves or
allowances for doubtful receivables reflected in the GREG Interim Statements or
thereafter in GREG’s books and records uniformly maintained in accordance with
the financial statements, accounted for in accordance with generally accepted
accounting principles, and the GREG Stockholders know of no reason that would
make such accounts receivable, net of such amounts as GREG has reserved on its
books as of the Balance Sheet Date, taken as a whole not collectible.

(ii)

Inventory.  The Inventory of GREG reflected in the GREG Unaudited Financials as
at December 31, 2012 and the Inventory acquired by GREG since such date (a) has
been purchased in the Ordinary Course of Business, (b) has been fully paid for
unless otherwise reflected in the GREG Interim Statements, (c) is marketable or
adequate provision for obsolescence has been provided and (d) GREG Stockholders
know of no reason that would make such Inventory, net of such amounts as GREG
has reserved on its books as of December 31, 2012, taken as a whole, not
marketable.

(t)

Title and Condition of Properties.  











32




--------------------------------------------------------------------------------



(i)

GREG does not own any real property, except as may be reflected in the financial
information provided. GREG has good, marketable title to all properties and
assets, real and personal, tangible and intangible, reflected in the GREG
Unaudited Financials and all properties acquired subsequent to the Balance Sheet
Date, which have not been disposed of in the Ordinary Course of Business. Said
property is subject to no mortgage, lien, deed of trust, claim, security
interest, liability, conditional sales agreement, easement, right-of-way or any
other Encumbrance except as may be filed in the Ordinary Course of Business.  

(ii)

Schedule 4(t) of this Agreement contains an accurate list of all leases and
other agreements under which GREG is lessee of any real or personal property.
Each of the real property and personal property leases and agreements is in full
force and effect and constitutes the legal, valid and binding obligation of the
parties thereto.

(iii)

All personal property, machinery and equipment which are material to the
business, operations or condition (financial or otherwise) of GREG is in
operating condition and, subject to routine maintenance and ordinary wear and
tear, have been maintained in accordance with reasonable industry standards and
is suitable for the purpose for which it is used. To the best of their
Knowledge, neither the GREG Stockholders nor GREG is aware of or have received
notice of, the violation of any applicable zoning regulation, ordinance or other
law, Order, regulation or requirement in force on the date hereof relating to
GREG’s business or its owned or leased real or personal properties, with which
GREG has not complied or is in the process of complying as may be appropriate.

(u)

Description of Material Contracts.  

(i)

Schedule 4(u) of this Agreement contains a complete and correct list as of the
date hereof of certain Contracts, which are representative of the Contracts
entered into by GREG and its customers. Other agreements, Contracts and
commitments, obligations and understanding are set forth in other Schedules
delivered hereunder, of the following types written or oral to which GREG is a
party, under which it has any rights or by which it or any of its properties is
bound, as of the date hereof: (a) mortgages, indentures, security agreements and
other agreements and instruments relating to the borrowing of money or extension
of credit; (b) employment and consulting agreements with annual compensation in
excess of $50,000; (c) collective bargaining agreements; (d) bonus,
profit-sharing, compensation, stock option, pension, retirement, deferred
compensation or other plans, agreements, trusts, funds or arrangements for the
benefit of employees (whether or not legally binding); (e) sales agency,
manufacturer’s representative or distributorship agreements; (f) agreements,
orders or commitments for the purchase by GREG of materials, supplies or
finished products exceeding $25,000 in the aggregate from any one Person; (g)
agreements, orders or commitments for the sale by GREG of its products or
services exceeding $25,000; (h) agreements or commitments for capital
expenditures in excess of $25,000 for any single project (it being warranted
that the commitment for all undisclosed Contracts for such agreements or
commitments





33




--------------------------------------------------------------------------------

does not exceed $25,000 in the aggregate); (i) agreements relating to research;
(j) agreements relating to the payment of royalties; (k) brokerage or finder’s
agreements; (l) joint venture agreements; and (m) other agreements, Contracts
and commitments which individually or in the aggregate for any one party involve
any expenditure by GREG of more than $25,000.

(ii)

GREG has made available to the Buyer and BBLU copies of all written agreements,
Contracts, commitments, obligations and undertakings, together with all
amendments thereto that are in its possession, listed on the Schedules hereto.
All such agreements, Contracts, commitments, obligations and undertakings are in
full force and effect and, all parties to, or otherwise bound by, such
agreements, Contracts, commitments, obligations and undertakings have performed
all obligations required to be performed by them to date and GREG is not in
default and no event, occurrence, condition or act exists which gives rise to
(or which with notice or the lapse of time, or both, could result in) a default
or right of cancellation, acceleration or loss of contractual benefits under,
any such Contract, agreement, commitment, obligation or undertaking. There have
been no threatened cancellations thereof, and there are no outstanding disputes,
other than in the Ordinary Course of Business for a service business serving a
large customer base under any such Contract, agreement, commitment, obligation
or undertaking.

(iii)

To the GREG Stockholders’ Best Knowledge, no consent of any party is required
under any such Contract, agreement, commitment, obligation or undertaking, which
would make such agreements not binding and in full force and effect as of the
Closing Date. Any Contracts, agreements, leases or commitments held in the name
of any of the GREG Stockholders and set forth in the Schedules hereto shall be
assigned to either the Buyer or GREG prior to the Closing Date.

(iv)

To the GREG Stockholders’ Best Knowledge, each Contract, lease, instrument and
commitment required to be described in the Schedules hereto is, on the date
hereof, and will be at the Closing, in full force and effect and is and will
constitute a valid and binding obligation of GREG and the respective parties to
such agreements, and there is not, under any such Contract, lease, instrument or
commitment, any existing default by GREG or such other parties or any event
that, with notice, lapse of time or both, would constitute a default by GREG or
such other parties in respect of which adequate steps have not been taken to
cure such default or to prevent a default from occurring or continuing.  Any
Contracts, leases or commitments held in the names of any of the Stockholders
and listed on the Schedules shall be assigned either to the Buyer or GREG prior
to the Closing Date.

(v)

To the GREG Stockholders’ Best Knowledge, the material suppliers, customers and
clients of GREG will continue to supply and purchase from GREG after the
Closing, except as may change in the Ordinary Course of Business.











34




--------------------------------------------------------------------------------



(v)

Proprietary Rights.

(i)

To the GREG Stockholders’ Best Knowledge, GREG owns all right, title and
interest in and to, or otherwise possesses legally enforceable rights, or is
licensed to use, all patents, copyrights, technology, software, software tools,
know-how, processes, trade secrets, trademarks, service marks, trade names,
Internet domain names and other proprietary rights used in or necessary for the
conduct of GREG’s business as conducted to the date of this Agreement,
including, without limitation, the technology, information, databases, data
lists, data compilations, and all proprietary rights developed or discovered or
used in connection with or contained in all versions and implementations of
GREG's World Wide Web sites or any product or service which has been or is being
distributed or sold by GREG or currently is under development by GREG or has
previously been under development by GREG (collectively, including such Web
site, the "GREG Products"), free and clear of all liens, claims and Encumbrances
(including without limitation linking, licensing and distribution rights) (all
of which are referred to as "GREG Proprietary Rights").  

(ii)

GREG is not aware of any legal restrictions or impediments that would prevent
GREG from conducting its business as proposed to be conducted.  Schedule 4(v) of
this Agreement contains an accurate and complete in all material respects (1)
description of all patents, trademarks (with separate listings of registered and
unregistered trademarks), trade names, Internet domain names and registered
copyrights in or related to GREG Products or otherwise included in GREG
Proprietary Rights and all applications and registration statements therefor,
including the jurisdictions in which each such GREG Proprietary Right has been
issued or registered or in which any such application of such issuance and
registration has been filed, (2) list of all licenses and other agreements with
third parties (the "Third Party Licenses") relating to any material patents,
copyrights, trade secrets, software, inventions, technology, know-how, processes
or other proprietary rights that GREG is licensed or otherwise authorized by
such third parties to use, market, distribute or incorporate in GREG Products
(such patents, copyrights, trade secrets, software, inventions, technology,
know-how, processes or other proprietary rights are collectively referred to as
the "Third Party Technology"), and (3) list of all licenses and other agreements
with third parties relating to any material information,  compilations, data
lists or databases that GREG is licensed or otherwise authorized by such third
parties to use, market, disseminate, distribute or incorporate in Company
Products.  

(iii)

To the GREG Stockholders’ Best Knowledge, all of GREG's patents, copyrights,
trademark, trade name or Internet domain name registrations related to or in
GREG Products are valid and in full force and effect; and consummation of the
Merger contemplated by this Agreement will not alter or impair any such rights.
 








35




--------------------------------------------------------------------------------




(iv)

To the GREGG Stockholders’ Best Knowledge, no claims have been asserted or
threatened against GREG (and GREG is not aware of any claims which are likely to
be asserted or threatened against GREG or which have been asserted or threatened
against others relating to Company Proprietary Rights or GREG Products) by any
Person challenging GREG's use, possession, manufacture, sale or distribution of
GREG Products under any GREG Proprietary Rights (including, without limitation,
the Third Party Technology) or challenging or questioning the validity or
effectiveness of any material license or agreement relating thereto (including,
without limitation, the Third Party Licenses) or alleging a violation of any
Person's or entity's privacy, personal or confidentiality rights.  

(v)

To the GREG Stockholders’ Best Knowledge, there is no valid basis for any claim
of the type specified in the immediately preceding sentence which could in any
material way relate to or interfere with the continued enhancement and
exploitation by GREG of any of the GREG Products.  

(vi)

To the GREG Stockholders’ Best Knowledge, none of the GREG Products nor the use
or exploitation of any GREG Proprietary Rights in its current business infringes
on the rights of or constitutes misappropriation of any proprietary information
or intangible property right of any third person or entity, including without
limitation any patent, trade secret, copyright, trademark or trade name and GREG
has not been sued in any suit, action or proceeding which involves a claim of
such infringement, misappropriation or unfair competition.

(vii)

To the GREG Stockholders’ Best Knowledge, GREG has not granted any third party
any right to manufacture, reproduce, distribute, market or exploit any of the
GREG Products or any adaptations, translations, or derivative works based on the
GREG Products or any portion thereof. GREG has not knowingly granted any third
party any right to allow users of GREG's World Wide Web site to link to other
World Wide Web or Internet sites. Except with respect to the rights of third
parties to the Third Party Technology, no third party has any express right to
manufacture, reproduce, distribute, market or exploit any works or materials of
which any of the GREG Products are a "derivative work" as that term is defined
in the Copyright Act.

(viii)

GREG has at all times used commercially reasonable efforts customary in its
industry to treat the GREG Proprietary Rights related to GREG Products and GREG
Components as containing trade secrets and has not disclosed or otherwise dealt
with such items in such a manner as intended or reasonably likely to cause the
loss of such trade secrets by release into the public domain.

(ix)

To GREG's Knowledge, no employee, contractor or consultant of GREG is in
violation in any material respect of any term of any written employment
Contract, patent disclosure agreement or any other written Contract or agreement
relating to the relationship of any such employee, consultant or contractor with
GREG or, to GREG's Knowledge, any other party because of the nature of the
business conducted by GREG.  





36




--------------------------------------------------------------------------------




(x)

To the GREG Stockholders’ Best Knowledge, each Person presently employed by GREG
(including independent contractors, if any) with access authorized by GREG to
confidential information has executed a confidentiality and non-disclosure
agreement pursuant to the form of agreement previously provided to Buyer or its
representatives.

(xi)

No material product liability or warranty claims have been communicated in
writing to or to the best of Stockholders’ Knowledge, threatened against GREG.

(xii)

To GREG's Knowledge, there is no material unauthorized use, disclosure,
infringement or misappropriation of any GREG Proprietary Rights, or any Third
Party Technology to the extent licensed by or through GREG, by any third party,
including any employee or former employee of GREG. GREG has not entered into any
agreement to indemnify any other Person against any charge of infringement of
any GREG Proprietary Rights, other than indemnification provisions contained in
purchase orders arising in the Ordinary Course of Business.

(xiii)

GREG has taken all steps customary and reasonable in the industry to protect and
preserve the confidentiality and proprietary nature of all Intellectual Property
and other Confidential Information not otherwise protected by patents, patent
applications or copyright.  

(w)

Default; Violations or Restrictions.  The execution, delivery and performance of
this Agreement and of any agreement to be executed and delivered by GREG in
connection with the Merger contemplated hereby will not (or with the giving of
notice or the lapse of time or both would) result in the breach of any term or
provision of the Articles of Incorporation or Bylaws of GREG or violate any
provision of or result in the breach of, modification of, acceleration of the
maturity of obligations under, or constitute a default, or give rise to any
right of termination, cancellation, acceleration or otherwise be in conflict
with or result in a loss of contractual benefits to GREG, under any law, Order,
writ, injunction, decree, statute, rule or regulation of any court, governmental
agency or arbitration tribunal or any of the terms, conditions or provisions of
any Contract, lease, note, bond, mortgage, deed of trust, indenture, license,
security agreement, agreement or other instrument or obligation by which GREG or
the GREG Stockholders is a party or by which either of them may be bound, or
require any consent, approval or notice under any law, rule or decree or any
such document or instrument; or result in the creation or imposition of any
lien, claim, restriction, charge or Encumbrance upon GREG’s assets or interfere
with or otherwise adversely affect the ability to carry on the business of GREG
after the Closing Date on substantially the same basis as it is now conducted by
GREG.

(x)

Court Orders and Decrees.  GREG has not received written or oral notice that
there is outstanding, pending or threatened any Order, writ, injunction or
decree of any court, governmental agency or arbitration tribunal against or
affecting GREG, the GREG Shares or any of GREG’s assets. GREG is in compliance
in all material respects with all applicable Federal, state, county, municipal
(or of any subdivision thereof) laws, regulations and administrative Orders in
force at any applicable time to which GREG may be subject.





37




--------------------------------------------------------------------------------




(y)

Books and Records.  The books and records of GREG are, in all material respects,
complete and correct.  True and complete copies known to GREG Stockholders of
the Articles of Incorporation and Bylaws of GREG and all amendments thereto and
true and complete copies of all minutes, resolutions, stock certificates and
stock transfer records of GREG are contained in the minute books and stock
transfer books that have been made available to the Buyer and BBLU for
inspection and will be delivered to the Buyer prior to or at the Closing. The
minute books, stock certificate books, stock transfer records and such other
books and records as may be requested by the Buyer, as exhibited to the Buyer,
BBLU, and their representatives, are complete and correct in all material
respects.

(z)

Pension and Welfare Plans.

(1)

Pension and Profit Sharing Plans.  Except as disclosed in Schedule 4(z) of this
Agreement, GREG does not have in effect any pension, profit sharing or other
employee benefit plan described under Section 3(2)(A) of ERISA. All benefits
payable under any terminated employee pension benefit plan (as such term is
defined in Section 3(2)(A) of ERISA) previously maintained by GREG or to which
it has previously contributed have been paid in full and/or that GREG does not
have any unfunded liability in respect of any such plan to the Pension Benefit
Guaranty Corporation or to the participants in such plan or to the beneficiaries
of such participants. Each such terminated plan was terminated substantially in
accordance with the applicable provisions of law or any agreement or Contract
relating to any such plan and has been terminated without liability to GREG.

(2)

Welfare Plans.  For each plan, fund, or arrangement of GREG which is a Welfare
Plan (within the meaning of ERISA Section 3(1)), the following is true:

(3)

each such Welfare Plan intended to meet the requirements for tax-favored
treatment under Subchapter B of Chapter 1 of the Code meets such requirements;

(4)

there is no voluntary employees’ beneficiary association (within the meaning of
Section 501(c)(9) of the Code) maintained with respect to any such Welfare Plan;

(5)

there is no disqualified benefit (as such term is defined in Code Section
4976(b)) which would subject GREG or the Buyer to a Tax under Code Section
4976(a);

(6)

each such Welfare Plan which is a group health plan complies and has complied
with the applicable requirements of Code Section 4980B. and would comply with
Sections 9801 through 9806 if such provisions were now in effect, Title XXII of
the Public Health Service Act, and the applicable provisions of the Social
Security Act and is not and has not been a nonconforming group health plan under
Section 5000(c) of the Code;





38




--------------------------------------------------------------------------------




(7)

each such Welfare Plan may be amended or terminated by GREG or the Buyer, on or
at any time after, the Closing Date and after any advance notice to participants
or similar measures required by law which are non-waivable under the Welfare
Plan;

(8)

no such Welfare Plan provides for continuing benefits or coverage for any
participant (including past, present or future retirees) or such participant’s
beneficiary after termination of employment except as required by COBRA or any
other state or Federal law; and

(9)

no claims have been made and no other events have occurred that might form the
basis of a claim which has substantially increased or based on customary
insurance industry practice might substantially increase, the premiums or other
charges of GREG under any Welfare Plan.

(aa)

Insurance.  Schedule 4(aa) of this Agreement contains a correct and complete
description of all policies of insurance by or on behalf of GREG in which GREG
is named as an insured party, beneficiary or loss payable payee.  GREG has at
all times prior to the date hereof maintained and will at all times prior to the
Closing Date maintain insurance coverage with respect to its properties, in
respect of liabilities and risks prudently insured against.  The policies
described in Schedule 4(aa) of this Agreement are outstanding and in force as of
the date hereof.

(bb)

Rights of Third Parties.  Other than as disclosed in Schedule 4(bb) of this
Agreement attached, or specifically provided for in this Agreement, GREG has not
entered into any material leases, licenses, easements or other agreements,
recorded or unrecorded, granting rights to third parties in any real or personal
property of GREG, and no Person or other corporation has any right to
possession, use or occupancy of any of the property of GREG, except in the
Ordinary Course of Business.

(cc)

Powers of Attorney.  To the GREG Stockholders’ Best Knowledge, there are no
Persons, firms, associations, corporations or business organizations holding
general or special powers of attorney from GREG.

(dd)

Labor Matters.  GREG is not a party to any collective bargaining agreement with
any labor union or association. There are no discussions, negotiations, demands
or proposals that are pending or have been conducted or made with or by any
labor union or association, and there are not pending or to the GREG
Stockholders’ Best Knowledge, threatened any labor disputes, strikes or work
stoppages that may have a material adverse effect upon the continued business or
operation of GREG. To the GREG Stockholders’ Best Knowledge, GREG (i) is in
compliance with all federal and state laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and (ii) is
not engaged in any unfair labor practices.





39




--------------------------------------------------------------------------------



(ee)

Relationships with Vendors and Customers.  To the GREG Stockholders’ Best
Knowledge, GREG and the GREG Stockholders have no Knowledge of any present or
future conditions or state of facts or circumstances, which would materially
adversely affect GREG after the Closing Date.  To the best of GREG Stockholders’
Knowledge, GREG’s relationships with its customers, clients and vendors are
satisfactory, and GREG and the GREG Stockholders have no Knowledge of any facts
or circumstances which might materially alter, negate, impair or in any way
materially adversely affect the continuity of any such relationships including,
but not limited to, the effect that such customer will stop, materially decrease
the rate of, or materially change the terms (whether related to payment, price
or otherwise) with respect to, buying materials, products or services from GREG
or its Subsidiaries, or Buyer (whether as a result of the consummation of the
Merger contemplated hereby or otherwise).  Except as set forth on Schedule 4(ee)
of this Agreement, to the best of GREG Stockholders’ Knowledge, neither GREG nor
any of its Subsidiaries have received any indication from any material supplier
of GREG or its Subsidiaries to the effect that such supplier (i) is planning to
implement any material price changes other than in the Ordinary Course of
Business or will stop or (ii) is terminating, canceling or threatening to
terminate or cancel any commitments, Contracts or arrangements with GREG, and
there are no disputes with any material supplier of GREG or its Subsidiaries.
GREG and the GREG Stockholders have no Knowledge of any material outstanding
claims of any of its customers or clients presently outstanding, pending or
threatened against GREG, except for aged accounts payables claims. GREG and the
GREG Stockholders have no Knowledge of any present or future condition or state
of facts or circumstances which would prevent the business of GREG from being
carried on by GREG after the Closing Date in essentially the same manner as it
is presently being carried on.

(ff)

Approvals and Authorizations.  GREG has obtained all necessary consents,
approvals and authorizations in connection with the Merger contemplated hereby
which are required by law or otherwise in order for GREG to continue all of its
present business following the Closing Date.

(gg)

Compensation Plans. Schedule 4(gg) of this Agreement contains a correct and
complete description of all material compensation plans and arrangements: bonus
and incentive plans and arrangements; deferred compensation plans and
arrangements; stock purchase and stock option plans and arrangements:
hospitalization and other life. health or disability insurance or reimbursement
programs: holiday, sick leave, severance, vacation, tuition reimbursement,
personal loan and product purchase discount policies and arrangements, policy
manuals and any other plans or arrangements providing for benefits for employees
of GREG.

(hh)

Governmental Licenses.  Schedule 4(hh) of this Agreement contains a correct and
complete list of all material governmental and administrative consents, permits,
appointments, approvals, licenses, certificates and franchises which are (i)
necessary for the operation of GREG, including, but not limited to, those
necessary for the Initial Projects, and (ii) required in connection with GREG
Stockholders’ execution, delivery or performance of this Agreement, all of which
have been obtained by GREG and are in full force and effect.





40




--------------------------------------------------------------------------------




(ii)

Brokers.  No agent, broker, investment banker, Person, or firm acting on behalf
of any of the GREG Stockholders, GREG or any firm or corporation affiliated with
any of them, or under its authority other than Jones, is or will be entitled to
a financial advisory fee, brokerage commission, finder’s fee or other like
payment in connection with the Merger contemplated hereby.

(jj)

Compliance With Laws.

(i)

To the GREG Stockholders’ Best Knowledge, the operations and activities of GREG
have previously and continue to comply with all applicable Laws, as in effect on
or before the date of this Agreement, including, without limitation, all Laws
relating to seed labeling and all rules and regulations of the OSHA. To the GREG
Stockholders’ Best Knowledge, neither the ownership of GREG nor the conduct of
the business of GREG as presently conducted conflicts with the rights of any
other Person, firm or corporation or violates, or with or without the giving of
notice or the passage of time, or both, will violate, conflict with or result in
a default right to accelerate or loss of rights under, any terms or provisions
of its Articles of Incorporation or By-laws as presently in effect, or any lien,
Encumbrance, mortgage, deed of trust, lease, license, agreement, understanding,
or Laws to which GREG is a party or by which it may be bound or affected. GREG
has received no written notice or communication from any third party asserting a
failure to comply with any Laws, nor has GREG received any written notice that
any authority or third party intends to seek enforcement against GREG to compel
compliance with any such Laws.

(ii)

There are no existing claims or to the best of GREG Stockholders’ Knowledge,
threatened claims against GREG, for, with respect to, or as direct or indirect
result of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, or emission discharging, from the real property of GREG of any
“Hazardous Material,” including, without limitation. any losses, liabilities,
damages, injuries, costs, expenses, reasonable fees of counsel or claims
asserted or arising under CERCLA, any so-called “Super Fund” or “Super Lien” law
or any other applicable federal, state or local statute, law, ordinance, code,
rule, regulation, Order or decree now or at any time hereafter in effect,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Material.

(iii)

To the GREG Stockholders’ Best Knowledge, since the date first acquired or
leased by GREG, the Stockholders and GREG have not placed any “Hazardous
Material” on or under the real property owned or leased by GREG and, to the best
of GREG Stockholders’ Knowledge, there has been no “Hazardous Material” on or
under the real property owned or leased by GREG.











41




--------------------------------------------------------------------------------



(iv)

Neither GREG nor to the GREG Stockholders’ Best Knowledge, any officer, employee
or agent of GREG acting on its behalf, nor any other Person acting on its
behalf, has, directly or indirectly, within the past three years given or
received or agreed to give or receive any gift or similar benefit to any
customer, supplier, governmental employee or other Person who is or may be in a
position to help or hinder GREG (or assist GREG in connection with any actual or
proposed acquisition) which (i) might subject GREG to any damage or penalty in
any civil, criminal or governmental litigation or proceeding, (ii) if not given
or received in the past might have had an adverse effect on the assets, business
or operation of GREG, or (iii) if not continued in the future, might adversely
affect the assets, the business or the operations or prospects of GREG, or which
might subject GREG to suit or penalty in any private or governmental litigation
or proceeding.

(kk)

No Additional Agreements.  Except as set forth on Schedule 4(kk) of the
Agreement, GREG does not have any agreement or understanding with any
Stockholders with respect to the Merger contemplated by this Agreement other
than as specified in this Agreement.

(ll)

Disclosure.  GREG confirms that neither it nor any Person acting on its behalf
has provided any GREG Stockholders or its respective agents or counsel with any
information that GREG believes constitutes material, non-public information
except insofar as the existence and terms of the proposed Merger hereunder may
constitute such information and except for information that will be disclosed by
BBLU under a current report on Form 8-K.  GREG understands and confirms that
BBLU and Buyer will rely on the foregoing representations and covenants in
effecting the Merger.  All disclosure provided to BBLU and Buyer regarding GREG,
its business and the Merger contemplated hereby, furnished by or on behalf of
GREG (including GREG’s representations and warranties set forth in this
Agreement) are true and correct in all material respects and do not contain any
untrue statements of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(mm)

Relationships With Related Persons.  Except as set forth in Schedule 4(mm) of
this Agreement, and except through or related to its ownership of GREG Shares,
neither the GREG Stockholders nor any Affiliate of the Stockholders has any
outstanding Contract with GREG or its Subsidiaries.

(nn)

Guarantees.  The GREG Stockholders have not personally guaranteed any of the
obligations of the business of GREG.

(oo)

Benefits.  All information on accrued holiday, vacation, sick or other
compensation or benefits to which employees of GREG are entitled to receive from
GREG have been provided by GREG, so they can be set forth on the Unaudited
Financials to the extent such accruals are required to be accrued in accordance
with U.S. GAAP.  

(pp)

Schedules.  The GREG Stockholders and GREG have delivered the Schedules to the
Buyer and BBLU and to the GREG Stockholders’ Best Knowledge, the same are
complete and correct in all material respects in form and substance reasonably
acceptable to the Buyer and BBLU, as of the date of this Agreement.





42




--------------------------------------------------------------------------------




(qq)

No Legal or Tax Advice.  GREG Stockholders are not relying on any legal or tax
advice from BBLU or the Buyer in connection with the Merger contemplated by this
Agreement.

(rr)

Accuracy. To the GREG Stockholders’ Best Knowledge, no representation, warranty,
covenant or statement by the GREG Stockholders or GREG in this Agreement,
including the Schedules and Exhibits attached hereto and the certificates
furnished or to be furnished to the Buyer and BBLU pursuant hereto, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make the statements contained herein or therein in light of the circumstances
under which they were made, not false or materially misleading.

Section 5.

Representations and Warranties of the Buyer and BBLU.  Each of Buyer and BBLU
jointly and severally warrants and represents to the Stockholders as follows:

(a)

Capacity.  Each of the Buyer and BBLU has full right, power and capacity to
execute, deliver and perform its obligations under this Agreement and the other
documents required to be executed by the Buyer or BBLU in connection herewith
and to consummate the Merger contemplated hereby. The execution and delivery of
this Agreement does not, and the consummation of the Merger contemplated by this
Agreement will not, constitute a breach of any term or provision of the Articles
of Incorporation or By-laws of the Buyer or BBLU or constitute a default under
any material law, rule, regulation, indenture, instrument, mortgage, deed of
trust, or other agreement or instrument to which the Buyer or BBLU is a party or
by which either is bound.

(b)

Organization.

(i)

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Utah, and the Buyer has corporate power and
authority to carry on its business as now conducted and to own, lease or operate
the properties and assets now used by it in connection therewith. The Buyer is
duly qualified and in good standing to do business in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties make
such qualification necessary.

(ii)

BBLU is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has corporate power and authority to
carry on its business as now conducted and to own, lease or operate the
properties and assets now used by it in connection therewith. BBLU is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties make such
qualification necessary.

(c)

Authority; No Conflict.





43




--------------------------------------------------------------------------------




(i)

This Agreement constitutes the legal, valid and binding obligation of Buyer and
BBLU, enforceable against each of them in accordance with its terms, except as
may be limited by bankruptcy, moratorium and insolvency laws and other laws
affecting the rights of creditors generally and except as may be limited by
general principles of equity.  The execution and delivery by the Buyer and BBLU
of this Agreement and the consummation by the Buyer and BBLU of the Merger have
been duly authorized and approved by the Board of Directors of the Buyer and
BBLU and no other corporate proceedings on the part of the Buyer and BBLU are
necessary to authorize this Agreement and the Merger.  Upon the execution and
delivery by each of BBLU and Buyer of the Other Agreements to which each of them
is a party and the execution and delivery thereof by each other party thereto,
such Other Agreements will constitute the legal, valid and binding obligations
of each of BBLU and Buyer, enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, moratorium and insolvency laws
and other laws affecting the rights of creditors generally and except as may be
limited by general principles of equity.  BBLU and Buyer each has the power,
authority and capacity to execute and deliver this Agreement and the Other
Agreements to which it is a party and to perform its respective obligations
under this Agreement and such Other Agreements.

(ii)

Neither the execution and delivery of this Agreement or any of the Other
Agreements, nor the consummation or performance of the Merger will, directly or
indirectly (with or without notice or lapse of time):

(1)

contravene, conflict with or result in a violation of any Legal Requirement or
any Order to which either BBLU or Buyer is subject; or

(2)

(A) conflict with or result in a violation or breach of, or (B) constitute (with
or without notice or passage of time) a default under, or (C) result in or give
any Person the right of termination, cancellation, acceleration or modification
in or with respect to, or (D) result in or give to any Person any additional
rights under, or (E) result in the creation or imposition of an Encumbrance upon
the assets of the Buyer or BBLU under, any agreement or other arrangement to
which it is a party or is bound; or

(3)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by BBLU or Buyer.

(iii)

Each of Buyer and BBLU is not and will not be required to give any notice to, or
obtain any Consent from, any Person in connection with the execution and
delivery of this Agreement or any of the Other Agreements or the consummation or
performance of the Merger.





44




--------------------------------------------------------------------------------




(d)

Capital Structure.  As of the Closing Date the authorized capital stock of BBLU
shall consist of 100,000,000 shares of Common Stock, par value $.001 per share,
and 25,000,000 shares of preferred stock, par value $.001 per share.  As of June
26, 2013 (i) 25,795,857 shares of BBLU’s Common Stock were issued and
outstanding, and the number of options, warrants and shares of Preferred Stock
are set forth on Schedule 5(d) attached hereto.  Except as set forth above, no
shares of capital stock or other voting securities of BBLU were issued, reserved
for issuance or outstanding.  All outstanding shares of the capital stock of
BBLU are, and all such shares that may be issued prior to the date hereof will
be when issued, duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the NRS, BBLU’s Articles of Incorporation, BBLU’s
By-laws or any Contract to which BBLU or Buyer is a party or otherwise bound.
 There are no other commitments, Contracts, arrangements or undertakings of any
kind to which BBLU or Buyer is a party or by which any of them is bound (i)
obligating BBLU or Buyer to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, Buyer, (ii) obligating BBLU or
Buyer to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking or (iii) that
give any Person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of BBLU. As of the date of this Agreement, there are not any
outstanding contractual obligations of BBLU to repurchase, redeem or otherwise
acquire any shares of capital stock of BBLU.  BBLU is not a party to any
agreement granting any security holder of BBLU the right to cause the Buyer to
register shares of the capital stock or other securities of BBLU held by such
security holder under the Securities Act, other than the pending preferred share
offering.  The BBLU Shares to be issued pursuant to this Agreement as well as
under the BBLU 2009 Equity Incentive Plan will, when issued, be duly authorized,
validly issued, fully paid and non-assessable.

(e)

Consents and Approvals. No governmental license, permit or authorization, and no
registration or filing with any court, governmental authority or regulatory
agency, is required in connection with the execution, delivery or performance of
this Agreement by the Buyer or BBLU. Each of the Buyer and BBLU shall execute,
deliver and perform its obligations under this Agreement, and no consent or
other approval of any other party is required to be obtained by the Buyer or
BBLU in connection with the Mergers contemplated hereby.

(f)

Binding Obligation.  This Agreement has been duly executed and delivered by the
Buyer and BBLU and constitutes the legal, valid and binding obligation of the
Buyer and BBLU, enforceable against the Buyer and BBLU in accordance with its
terms, except to the extent that such enforceability may be limited by general
principles of equity or bankruptcy, insolvency and other similar laws affecting
the enforcement of creditors’ rights generally. All action of the Boards of
Directors of the Buyer and BBLU and all other corporate action necessary to
authorize the execution, delivery and performance of this Agreement and the
consummation of the Mergers contemplated hereby has been duly and validly taken.





45




--------------------------------------------------------------------------------



(g)

Brokers: Finders.  No agent, broker, investment banker, Person or firm acting on
behalf of the Buyer or BBLU or any firm or corporation affiliated with the Buyer
or BBLU or under the authority of either the Buyer or BBLU is or will be
entitled to any brokers’ or finders’ fee or any other commission or similar fee
in connection with the Merger contemplated hereby.

(h)

Accuracy.  No representation, warranty, covenant or statement by the Buyer or
BBLU in this Agreement, including the Schedules and Exhibits attached hereto and
the certificates furnished or to be furnished to the Stockholders pursuant
hereto, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact required to be stated herein or
therein or necessary to make the statements contained herein or therein in light
of the circumstances under which they were made, not false or materially
misleading.

(i)

SEC Documents; Undisclosed Liabilities.

(i)

BBLU has filed all reports, schedules, forms, statements and other documents
required to be filed by BBLU with the SEC since October 30, 2009, pursuant to
Sections 12(g), 13(a), 14 (a) and 15(d) of the Exchange Act (the "BBLU SEC
Documents").

(ii)

As of its respective filing date, each BBLU SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such BBLU SEC
Documents, and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
BBLU SEC Documents has been revised or superseded by later filed BBLU SEC
Documents, none of the BBLU SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of BBLU for the years ended December 31, 2011 and 2012
included in the BBLU SEC Documents comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with U.S. GAAP
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of BBLU and its consolidated subsidiaries as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods shown (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(iii)

Except as set forth in the BBLU SEC Documents, BBLU has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by U.S. GAAP to be set forth on a balance sheet of BBLU or in the notes
thereto.





46




--------------------------------------------------------------------------------



(j)

Absence of Certain Changes or Events. Except as disclosed in the BBLU SEC
Documents, from the date of the most recent audited financial statements
included in the BBLU SEC Documents to the date of this Agreement, Buyer has
conducted its business only in the ordinary course.

(k)

Litigation.  Except as disclosed in the BBLU SEC Documents, there is no suit,
action or proceeding pending or, to the knowledge of BBLU or Buyer, threatened
against or affecting BBLU or Buyer (and BBLU and Buyer are not aware of any
basis for any such suit, action or proceeding) that, individually or in the
aggregate, has had or would reasonably be expected to have a BBLU or Buyer
Material Adverse Effect, nor is there any Judgment outstanding against BBLU or
Buyer that has had or would reasonably be expected to have a Material Adverse
Effect on BBLU or Buyer.

(l)

Compliance with Applicable Laws.  Except as disclosed in the BBLU SEC Documents,
BBLU and Buyer is in compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a BBLU Material Adverse Effect.
Except as set forth in the BBLU SEC Documents, BBLU or Buyer have not received
any written communication during the past two years from a Governmental Entity
that alleges that BBLU or Buyer is not in compliance in any material respect
with any applicable Law.

(m)

Listing and Maintenance Requirements.  BBLU’s Shares are listed for trading on
the OTC QB maintained by the Financial Industry Regulatory Authority, Inc.
(“FINRA”).  BBLU has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued listing of the Buyer’s Shares on the OTC QB and/or
the OTC Markets.

(n)

Reorganization.

(i)

Buyer is a newly formed Utah corporation that was organized by BBLU solely to
engage in the Merger.  Buyer does not have any assets or any liabilities and has
not engaged in any business or activity.

(ii)

Buyer is, and immediately prior to the Merger will be, a wholly owned subsidiary
of BBLU.

(iii)

Buyer has no plan, intention or commitment to issue or sell (a) any of its
capital stock, (b) any security of Buyer treated as equity for federal income
tax purposes, (c) any security that is convertible or exchangeable into any of
the foregoing, or (d) any right to subscribe for or acquire any of the
foregoing, and no such securities or rights outstanding other than the common
stock of Buyer that is owned by BBLU.

(iv)

Neither BBLU nor Buyer has any plan or intention to cause the Surviving
Corporation to issue additional shares of its stock or any other security of
Surviving Corporation that would result in BBLU losing control of the Surviving
Corporation within the meaning of Section 368(c) of the Code prior to or
immediately after the Merger.





47




--------------------------------------------------------------------------------




(v)

Prior to the Merger, BBLU has acquired no common stock of BBLU (and no related
Person to BBLU within the meaning of Treasury Regulations Section 1.368-1(e)(3)
has acquired any stock of BBLU), either directly or through any transaction,
agreement or arrangement with another Person.  BBLU has no plan or intention to
acquire or redeem (and no related Person to BBLU within the meaning of Treasury
Regulations Section 1.368-1(e)(3) has any plan or intention to acquire) any of
the BBLU Shares issued in the Merger, other than pursuant to the terms of this
Agreement, either directly or through any transaction agreement or arrangement
with another Person.

(vi)

BBLU has no plan or intention to (a) liquidate the Surviving Corporation
(including any transaction that would be treated as a liquidation for federal
income tax purposes), (b) merge the Surviving Corporation with or into another
corporation (including any entity treated as a corporation for federal income
tax purposes), (c) sell or otherwise dispose of the stock of the Surviving
Corporation, except for transfers of stock to corporations controlled by BBLU in
accordance with Section 368(a)(2)(C) of the Code, or (d) cause the Surviving
corporation to sell or otherwise dispose of any of its Assets or any of the
assets acquired from Buyer, except for dispositions made in the Ordinary Course
of Business or transfers of Assets to a corporation controlled by the Surviving
corporation in accordance with Section 368(a)(2)(C) of the Code.

(vii)

Buyer has no liabilities assumed by the Surviving Corporation in the Merger, and
will not transfer any assets to the Surviving Corporation in the Merger subject
to any liabilities.

(viii)

Following the Merger, BBLU will cause the Surviving Corporation to continue
IPS’s historic Business or use a significant portion of its historic business
Assets in a business, in each case within the meaning of Treasury Regulations
Section 1.368-1(d).

(ix)

BBLU and Buyer will each pay their respective expenses, if any, incurred in
connection with the transaction contemplated by this Agreement.

(x)

BBLU is not an investment company within the meaning of Section
368(a)(2)(F)(iii) and (iv) of the Code.

Section 6.

Survival of Representations and Warranties; Indemnification.

(a)

Survival of Representations and Warranties.  All representations and warranties
made by the Stockholders, IPS, GREG, the Buyer and BBLU in this Agreement,
including without limitation all representations and warranties made in any
Exhibit or Schedule hereto or certificate delivered hereunder, shall survive the
Closing until the first anniversary of the Closing Date (the “Survival Date”);
provided, however, that all representations and warranties made by IPS or the
IPS Stockholders, as applicable, in Sections 3(q), 3(r), 3(z) and 3(jj) hereof
and by GREG or the GREG Stockholders, as applicable, in Sections 4(q), 4(r),
4(z) and 4(jj) hereof shall survive the Closing until and through one (1) month
after the expiration of





48




--------------------------------------------------------------------------------

the applicable statute of limitations (the “Extended Survival Date”); provided,
however , that representations which are the basis for claims asserted under
this Agreement prior to the expiration of such applicable time periods shall
also survive until the final resolution of those claims. Covenants and other
executory obligations contained in this Agreement shall survive the Closing. The
right to indemnification, payment of damages and other remedies based on
representations, warranties, covenants and obligations in this Agreement shall
not be affected by any investigation conducted or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation.

(b)

Indemnity by Stockholders.  Provided that the Merger contemplated by this
Agreement is closed, the Stockholders hereby agree, severally and not jointly,
to indemnify, defend and hold harmless the Buyer and BBLU and their respective
Affiliates, stockholders, partners, directors, officers, employees and other
agents and representatives from and against all liabilities, losses, costs or
damages whatsoever (including expenses and reasonable fees of legal counsel)
(“Claims”) arising out of or relating to Claims made prior to the Survival Date
or the Extended Survival Date, if applicable, in the event that it is determined
that such Claims arise out of or from or are based upon (i) the inaccuracy in
any material respect of any representation or warranty contained (in the case of
the IPS Stockholders) in Section 3 or (in the case of the GREG Stockholders) in
Section 4, (ii) the non-performance by the Stockholders in any material respect
of any covenant, agreement or obligation to be performed by the Stockholders
under this Agreement; provided, however, that IPS Stockholders shall not be
responsible for any non-performance by GREG Stockholders and GREG Stockholders
shall not be responsible for any non-performance by IPS Stockholders; or (iii)
the assessment of any material federal, state local or other tax liabilities due
and payable by IPS (as to the IPS Stockholders) or GREG (as to the GREG
Stockholders) for all periods through December 31, 2012.

(c)

Indemnification by Buyer and BBLU.  Provided that the Merger contemplated by
this Agreement is closed, the Buyer and BBLU hereby agrees to indemnify, defend
and hold harmless the Stockholders, IPS and GREG from and against all Claims
arising out of or from or based upon (i) the inaccuracy in any material respect
of any representation or warranty contained in Section 5 by the Buyer and BBLU;
(ii) the non-performance by the Buyer and BBLU in any material respect of any
covenant, agreement or obligation to be performed by the Buyer and BBLU under
this Agreement; and (iii) any liabilities arising out of the operation of the
business of IPS by BBLU after the Closing Date.

(d)

Defense of Claims.  

(i)

Whenever any Claim shall arise for indemnification hereunder, the party entitled
to indemnification (the “Indemnitee”) shall notify the indemnifying party (the
“Indemnitor”) in writing within 30 days after the Indemnitee has actual
knowledge that it is entitled to indemnification of such Claim constituting the
basis for such Claim (the “Notice of Claim”). The Notice of Claim shall specify
all facts known to the Indemnitee giving rise to such indemnification claim and
the amount or an estimate of the amount of the liability arising therefrom.








49




--------------------------------------------------------------------------------



(ii)

If the facts giving rise to any such indemnification shall involve any actual,
threatened or possible claim or demand by any Person against the Indemnitee, the
Indemnitor shall be entitled (without prejudice to the right of the Indemnitee
to participate at its expense through co-counsel of its own choosing) to contest
or defend such claim at his expense and through counsel of his own choosing if
he gives written notice of his intention to do so to the Indemnitee within 10
days after receipt of the Notice of Claim; provided that Indemnitor diligently
prosecutes or defends such claim.

(iii)

The Indemnitee shall not settle any claim that would give rise to liability on
the part of the Indemnitor under the indemnity contained in this Section without
the written consent of the Indemnitor, which consent shall not unreasonably be
withheld. If a firm offer is made to settle a claim or litigation defended by
the Indemnitee and the Indemnitor refuses to accept such offer within 20 days
after receipt of written notice from the Indemnitee of the terms of such offer,
then, in such event, the Indemnitee shall continue to contest or defend such
claim and shall be indemnified pursuant to the terms hereof. Provided, however,
that in the event the Indemnitor refuses to accept such offer to settle a claim
as described above and the Indemnitee continues to contest or defend such claim,
the indemnification provided for herein shall be deemed to include the value of
management’s time spent in connection with the defense of such claim. If a firm
offer is made to settle a claim or litigation and the Indemnitor notifies the
Indemnitee in writing that the Indemnitor desires to accept and agree to such
settlement, but the Indemnitee elects not to accept or agree to it, the
Indemnitee may continue to contest or defend such claim or litigation and. in
such event, the total maximum liability of the Indemnitor to indemnify or
otherwise reimburse the Indemnitee hereunder with respect to such claim or
litigation shall be limited to and shall not exceed the amount of such
settlement offer, plus reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) to the date of notice that the
Indemnitor desires to accept such settlement.

(iv)

Notwithstanding any provision of this Agreement to the contrary, neither the
Stockholders’ nor the Buyer’s or BBLU’s maximum liability for indemnification
shall exceed the Merger Consideration nor shall any Stockholder’s maximum
liability for indemnification exceed the number of shares issued to the
Stockholder as Merger Consideration multiplied by $1.18 per share.

(v)

Notwithstanding any provision of this Agreement to the contrary, no claim for
indemnification pursuant to this Section 6 by an Indemnitee shall be asserted or
claimed except for the amount of such Claim in excess of the aggregate, the sum
of $25,000 (the “Stockholders’ Basket”).  Any Loss suffered by Buyer for payment
of any insurance deductible in connection with any proceedings shall be excluded
from the Stockholders’ Basket.

(vi)

All claims for indemnification against the Stockholders shall be satisfied by
the Stockholders severally and not jointly, at their option, either in cash or
in BBLU Shares at their then Market Price, up to the maximum described above.





50




--------------------------------------------------------------------------------



(e)

Notwithstanding any provisions of this Agreement to the contrary, the remedies
available to Buyer under this Section 6 shall be the sole and exclusive remedies
of Buyer as between Buyer and Stockholders in relation to this Agreement, but
this Section 6 shall not affect any legal or equitable rights, if any, that the
Stockholders or any of them may have to seek indemnification or contribution
among the Stockholders or any of them.

Section 7.

Covenants of the Stockholders, IPS and GREG.  The Stockholders, IPS and GREG
hereby covenant and agree as follows:

(a)

Further Assurances.  The Stockholders, from time to time at the reasonable
request of the Buyer and without further consideration, shall execute and
deliver such additional instruments and take such other action as the Buyer or
BBLU may reasonably require to convey, assign, transfer and deliver the IPS
Shares and the GREG Shares and otherwise to carry out the terms of this
Agreement.

(b)

Public Announcements. BBLU may issue a press release or other announcement of
this Agreement, the Other Documents and the Merger contemplated hereby and
thereby in such form as shall be determined by BBLU and Buyer in their sole
discretion,  provided that Buyer and/or BBLU shall provide the Stockholders and
counsel for IPS with the contents of any such press release and a reasonable
opportunity to comment thereon prior to its public release, except to the extent
that a requirement of any Applicable Law renders it impracticable to consult
with the Stockholders in advance of such release. None of IPS, GREG, their
Subsidiaries, the Stockholders or their respective Affiliates, officers,
stockholders, employees or agents shall issue or cause the issuance or the
publication of any press release or any other public statement or announcement
with respect to this Agreement, the Other Documents or the Merger contemplated
hereby or thereby, without the prior review and written consent of Buyer and or
BBLU in each specific instance, which consent shall not be unreasonably
withheld.

(c)

Affiliate Transactions.  On or prior to the Closing Date, all Indebtedness and
other amounts owing under Contracts (other than documents related to the Merger
and employment, restrictive covenant, confidentiality and similar agreements
with employees of the company and its Subsidiaries) between the Company, any
Affiliate of the Company, or any officer, director, manager, or spouses,
parents, children or siblings of any director, or officer or member of the
Company or Affiliate of any of the foregoing (other than the Company or any
Subsidiary thereof), on the one hand, and the Company or any of its
Subsidiaries, on the other hand, will be paid in full, and the Company will
terminate and will cause any such Affiliate of the Company, or officer,
director, manager, or spouses, parents, children or siblings of any director,
officer or member of the Company or Affiliate of any of the foregoing to
terminate, each such Contract with the Company or any Subsidiary thereof,
including, but not limited to any management services agreements, between any
such Person and the Company, without any obligation thereunder surviving such
termination. Prior to the Closing, except as expressly contemplated by this
Agreement or any other document related to the Merger, neither the Company nor
any Subsidiary thereof will enter into any Contract or amend or modify in any
material respect any existing Contract, or engage in any transaction outside the
Ordinary Course of Business consistent with past practice or not on an
arm’s-length basis, with the Company or any such Affiliate of the Company, or
officer, director, manager, or spouses, parents, children or siblings of any
director, officer or member of the Company or Affiliate of any of the foregoing.





51




--------------------------------------------------------------------------------




(d)

Notice and Cure.  If the Company obtains knowledge of any event, transaction or
circumstance occurring after the date of this Agreement that causes or will
cause any condition set forth in Section 9 to be incapable of ever being
satisfied, it will notify Buyer promptly in writing of, and contemporaneously
will provide Buyer with true and complete copies of any and all information or
documents relating to such event, transaction or circumstance.  No notice given
pursuant to this Section 7(d) shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein or in any way limit
the remedies available to the Buyer hereunder.

(e)

Stockholder Release. Except as set forth on Schedule 7(e) of this Agreement,
effective as of the Closing, each Stockholder on behalf of itself and each of
its Affiliates hereby releases and forever discharges IPS, GREG, and each of
their respective Subsidiaries and their respective officers, directors,
shareholders and Affiliates, from any and all actions, causes of action, suits,
debts, accounts, claims, Contracts, demands, agreements, controversies,
judgments, obligations, damages and liabilities of any nature whatsoever in law
or in equity, whether currently known or unknown, suspected or claimed, whether
pursuant to Contract, statute or otherwise, in each case, arising out of events
occurring on or prior to the Closing.

Section 8.

Covenants of the Buyer and BBLU.  The Buyer and BBLU hereby covenant and warrant
as follows:

(a)

Closing Documents.  The Buyer and BBLU shall execute and deliver all instruments
and documents required as a condition precedent to Closing and take all actions
required to carry out the terms of this Agreement and to consummate the Merger
contemplated hereby.

(b)

Noninterference.  The Buyer and BBLU shall, not take or omit to take any action
that (i) if taken or omitted on or before the date of this Agreement, would make
untrue any of the representations and warranties contained in Section 5 of this
Agreement, or (ii) would interfere with the Buyer’s or BBLU’s ability to perform
or would prevent performance of any of its obligations under this Agreement or
any of the other agreements or instruments provided for herein.

(c)

Fulfillment of Conditions. Each of BBLU and Buyer shall take all commercially
reasonable steps necessary or desirable and proceed diligently and in good faith
to satisfy each of the conditions to the obligations to the other parties in
this Agreement.

Section 9.

Conditions Precedent to the Obligations of the Buyer and BBLU.  The obligations
of the Buyer and BBLU under this Agreement are subject to the following
conditions:

(a)

There shall not have been any breach of the representations, warranties,
covenants and agreements of the Stockholders, IPS or GREG contained in this
Agreement or the Schedules and Exhibits hereto, and all such representations and
warranties shall be true at all times on and before the Closing.





52




--------------------------------------------------------------------------------




(b)

The Stockholders, IPS and GREG shall have performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing Date. All documents and
instruments required in connection with this Agreement shall be reasonably
satisfactory in form and substance to the Buyer and BBLU.

(c)

There shall have been no Material Adverse Change in the condition (financial or
otherwise), business, Assets, liabilities, properties, results of operations, or
earnings of IPS or GREG since the Balance Sheet Date.

(d)

There shall be no outstanding actions or threats of action by any party that may
materially adversely affect the condition (financial or otherwise), business,
Assets, liabilities, properties, results of operations, or earnings of IPS or
GREG.

(e)

The Buyer and BBLU shall have received certificates dated the Closing Date and
signed by the Stockholders, IPS and GREG, certifying that the conditions
specified in subsections (a), (b), (c) and (d) above have been fulfilled except
to the extent that any non-fulfillment was disclosed in writing to the Buyer
prior to the Closing Date.

(f)

IPS, GREG and the Stockholders shall have obtained and delivered to the Buyer
and BBLU any required consents or approvals of any third parties whose consent
is required to the Merger contemplated hereunder.

(g)

The Buyer and BBLU shall have received originals or certified copies, reasonably
satisfactory in form and substance to the Buyer and BBLU, of all such corporate
documents of IPS and GREG as the Buyer or BBLU shall reasonably require,
including without limitation the following:

(i)

the Articles of Incorporation of IPS and GREG and all amendments thereto and
restatements thereof certified as of a recent date by Division of Corporations
of Utah and the Secretary of State of Nevada, respectively;

(ii)

the Bylaws of IPS and GREG and all amendments thereto and restatements thereof
certified as of the Closing Date by an officer of each company;

(iii)

certificates of existence of the Division of Corporations of Utah and the
Secretary of State of Nevada, certifying as of a recent date that IPS and GREG,
respectively, are duly organized, validly existing and in good standing under
the laws of those states;

(iv)

copies of the minutes and resolutions of the Board of Directors and Stockholders
of IPS and GREG showing the authorization and approval by such Boards of
Directors and Stockholders of the execution and delivery by each of IPS and GREG
to the Buyer of this Agreement and of the agreements and instruments provided
for herein and of the performance of the obligations of IPS and GREG, as the
case may be, under this Agreement and such other instruments and agreements,
certified as of a recent date by the Secretary or another officer of IPS and
GREG; and





53




--------------------------------------------------------------------------------




(v)

a certificate of incumbency identifying the officers and directors of IPS and
GREG immediately before Closing.

(h)

Buyer shall have received evidence that all authorized signatories on accounts,
safe deposit boxes, lockboxes and other depositories of funds of IPS and its
Subsidiaries at its bank, are only Persons designated by Buyer.

(i)

IPS, GREG and the Stockholders shall have executed and delivered to the Buyer
and BBLU an assignment or consent to all of the leases described in Schedules
3(t) and 4(t) of this Agreement.

(j)

IPS and GREG shall have executed and delivered to the Buyer and BBLU the
assignment or endorsement in favor of the Buyer and BBLU of coverage under the
insurance policies maintained by IPS and GREG covering each of them and
described to in Schedules 3(aa) and 4(aa) of this Agreement.

(k)

The Buyer shall have entered into an employment agreement with Robert Potts, Ray
Lundberg and Brett Woodard in the form of Exhibit 2(b)(i) and made arrangements
that they deem satisfactory with such “key personnel” of IPS as Buyer and BBLU
deem necessary.

(l)

IPS and GREG each shall have delivered to Buyer evidence, in form and substance
reasonably satisfactory to Buyer, of the termination and release of all recorded
outstanding Liens and financing statements on the Assets and properties of IPS
or GREG, as applicable, or any of its Subsidiaries, other than those associated
with any agreement listed in the disclosure schedules or listed in this
Agreement.

(m)

Each of the Stockholders and key employees shall have delivered to the Buyer a
Lock-Up Agreement substantially in the form attached hereto as Exhibit 2(a).

(n)

IPS shall have obtained and delivered to Buyer any and all required waivers of
default and/or consent to assumption of debt by IPS’s lenders and/or Buyer shall
have entered into replacement borrowing facilities on terms reasonably
acceptable to Buyer.

(o)

All key employees and providers of contract services as of April 30, 2013, shall
have continued under their existing Contracts through the Closing Date.

(p)

Stockholders shall have delivered to the Buyer the Certificates evidencing the
IPS and GREG Shares.

Section 10.

Conditions Precedent to the Stockholders, IPS and GREG’s Obligations.  The
obligations of the Stockholders, IPS and GREG under this Agreement are subject
to the following conditions:

(a)

There shall not have been any breach of the representations, warranties,
covenants and agreements of the Buyer or BBLU contained in this Agreement, and
all such representations and warranties shall be true at all times at and before
the Closing.





54




--------------------------------------------------------------------------------




(b)

The Buyer and BBLU shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by them.
All documents and instruments required in connection with this Agreement shall
be reasonably satisfactory in form and substance to the Stockholders.

(c)

The Stockholders shall have received a certificate dated the Closing Date signed
by each of the Buyer and BBLU, certifying that the conditions specified in
Sections 10(a) and 9(b) above have been fulfilled.

(d)

The Stockholders shall have received originals or certified copies, reasonably
satisfactory in form and substance to the Stockholders, of the following
corporate documents of the Buyer and BBLU:

(i)

a certificate of existence certifying as of a recent date that each of the Buyer
and BBLU is a corporation in good standing under the laws of Utah and Nevada,
respectively;

(ii)

copies of the minutes and resolutions of the Board of Directors of each of the
Buyer and BBLU showing the authorization and approval by such Board of the
execution and delivery by the Buyer and BBLU of this Agreement and the
agreements and instruments provided for herein and of the performance of the
obligations of the Buyer and BBLU under this Agreement and such other
instruments and agreements, certified as of a recent date by the Secretary or
another officer of the Buyer and BBLU; and

(iii)

a certificate of incumbency identifying the officers and directors of the Buyer
and BBLU immediately before Closing.

(e)

BBLU shall have delivered to the Stockholders (or the escrow agent under the
Escrow Agreement, as applicable) certificates of BBLU Shares evidencing the
Merger Consideration as set forth in Section 1(b) above.

(f)

BBLU shall have funded IPS or will fund IPS simultaneous with the Closing at
least $1,000,000 to be used for the acquisition of permits necessary for the
construction of the first four Initial Projects.

Section 11.

Conditions Precedent to Obligations of the Stockholders, IPS, GREG, the Buyer
and BBLU.  The obligations of the Stockholders, IPS, GREG, the Buyer and BBLU to
complete this Merger shall be subject to the fulfillment at or prior to the
Closing Date of the following conditions:

(a)

Due Diligence.  The Stockholders, the Buyer and BBLU shall have been afforded
the opportunity to complete their due diligence and conduct a review of the
business, the Fixed Assets, and prospects of the other, and shall be reasonably
satisfied as to such business and prospects.





55




--------------------------------------------------------------------------------




(b)

No Injunctions.  No action or proceeding shall have been instituted or
threatened by any public authority or private person prior to the Closing before
any court or administrative body to restrain, enjoin or otherwise prevent the
consummation of this Merger or to recover any damages or obtain other relief as
a result of this Merger.

(c)

Consents.  Any consent to the Merger considered by the Stockholders, the Buyer
or BBLU to be necessary or advisable under any agreement or Contract, the
withholding of which might have, in the judgment of the Stockholders, the Buyer
or BBLU, a material adverse effect on the financial condition of the other party
shall have been obtained.

(d)

Corporate Proceedings.  All corporate and other proceedings in connection with
the Merger contemplated by this Agreement, and all documents and instruments
incident thereto, shall be reasonably satisfactory in substance and form to the
Stockholders, the Buyer, BBLU and their counsel, and the Stockholders, the
Buyer, BBLU and their counsel shall have received all certificates, documents
and instruments, or copies thereof, certified if requested, as may be reasonably
requested.

Section 12.

Deliveries.

(a)

Deliveries of the Stockholders.  At the Closing, Stockholders shall deliver:

(i)

this Agreement executed by IPS, GREG and the Stockholders.

(ii)

a copy of the Confidential Purchaser Questionnaire signed by the Stockholders
with respect to the BBLU Shares;

(iii)

Certificates with accompanying executed stock powers representing all of the IPS
and GREG Shares owned by the Stockholders; and

(iv)

A copy of the Smith Purchase Agreement, and certificates with accompanying
executed stock powers representing all of the Smith Shares.

(b)

Deliveries of the Buyer.  At the Closing the Buyer shall deliver:

(i)

to IPS, a certificate in the form of Exhibit 12(b), from the Buyer, signed by
its Secretary or Assistant Secretary certifying that the Buyer’s Articles of
Incorporation, By-laws as filed with the SEC and the attached resolutions of the
Board of Directors of the Buyer, approving the Merger are all true, complete and
correct and remain in full force and effect;

(ii)

to IPS, evidence of the Board of Directors of BBLU’s election of Robert Potts,
Ray Lundberg and Brett Woodard as officers of IPS and BBLU, following the
Closing;

(iii)

to the Stockholders and Smith, certificates representing the new BBLU Shares
issued to such Stockholders as set forth in Schedule D; and





56




--------------------------------------------------------------------------------




(iv)

to each of the Stockholders an original copy of the countersigned Lock-Up
Agreement in the form set forth as Exhibit 2(a).

(c)

Deliveries of IPS and GREG.  At the Closing, IPS and GREG shall deliver to the
Buyer:

(i)

This Agreement executed by each of IPS, GREG and the Stockholders; and

(ii)

a certificate from each of IPS and GREG, signed by its secretary, or similar
authorized officer, certifying that the attached copies of such corporation’s
constituent instruments and resolutions of their respective Boards of Directors
approving the Agreement and the Merger are all true, complete and correct and
remain in full force and effect; and

(iii)

the minute books, stock transfer ledger, corporate seals, and financial books
and records of IPS and GREG.

IPS will continue to deliver financial information as requested and necessary
for the Buyer’s auditor to prepare audited and unaudited financial statements as
required for filing as a public company, which shall be prepared in accordance
with U.S. GAAP. The Stockholders as officers of IPS and GREG continue to have an
ongoing obligation to sign applicable representations relating to the financial
statements of their respective corporations.  

Section 13.

Subsequent Events.

(a)

Access to Books and Records of the Surviving Corporation.  After the Closing,
BBLU hereby agrees to provide, and to cause the Surviving Corporation to provide
the Stockholders and their accountants and representatives with full and free
access to the books and records of the Surviving Corporation and to cooperate
fully with all such accountants and representatives of the Stockholders (i) so
that a closing balance sheet may be prepared on a timely basis, (ii) so that the
Stockholders and/or the Buyer and BBLU and their accountants and representatives
may prepare a statement of profit and loss and balance sheet of IPS as of and at
the Balance Sheet Date.

(b)

Tax Matters.

(i)

The Stockholders shall (at the expense of IPS and/or GREG, as applicable)
prepare or cause to be prepared and file or cause to be filed on a timely basis
all income and franchise Tax Returns with respect to IPS and GREG for taxable
periods ending on or prior to the Closing Date, and the Surviving Corporation
authorizes the IPS Stockholders to do so on its behalf.  Such Tax Returns shall
be prepared on a basis consistent with the similar Tax returns for the preceding
periods and shall not make, amend, revoke or terminate any election or change
any tax accounting methods, practice or procedure without BBLU’s consent.  The
Stockholders shall give a copy of each such Tax Return to BBLU prior to filing
for its review, comment and approval, which shall not be unreasonably withheld
or delayed.  The Stockholders shall timely pay the Taxes shown to be due and
owing by IPS and GREG, as applicable, on such Tax Returns.





57




--------------------------------------------------------------------------------




(ii)

BBLU shall include the Surviving Corporation or cause Surviving Corporation to
be included in its consolidated federal income Tax Return for the period that
includes the day after the Closing Date.

(iii)

BBLU shall not file, or cause or permit the Surviving Corporation or any of its
Affiliates to file, a Tax Return of IPS or an amendment to any Tax Return of IPS
with respect to any period ending on or prior to the Closing Date without the
consent of the IPS Stockholders, which consent shall not unreasonably be
withheld or delayed.

Section 14.

The Buyer’s Obligations at Closing.  At the Closing, in addition to fulfilling
the conditions to closing appearing in this Agreement, the Buyer shall deliver
to the Stockholders the Merger Consideration as more specifically described in
Section 1 hereof, together with all other documents and agreements required to
be delivered by it hereunder.

Section 15.

The Stockholders’ Obligations at Closing.  At the Closing, in addition to
fulfilling the conditions to closing appearing herein, the Stockholders shall
deliver to the Buyer the Certificates representing the IPS and GREG Shares free
of all liens, claims and Encumbrances properly transmitted, and with any and all
transfer, stamp or similar Taxes upon the transfer of such shares to the Buyer
paid in full by the Stockholders.  The Escrow Agent has the power to release
said shares to Buyer when payment of the Merger Consideration is made in full as
contemplated by this Agreement.

Section 16.

Parties in Interest.  This Agreement shall be binding upon and shall inure to
the benefit of the parties and their successors and assigns. Nothing herein
expressed or implied is intended or shall be construed to confer upon or to give
any Person, firm, or corporation other than the parties hereto any rights or
remedies under or by reason hereof.

Section 17.

Entire Agreement.  This Agreement, including the Schedules and Exhibits hereto,
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and shall not be modified or affected by
any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof.  All
references herein to this Agreement shall specifically include, incorporate and
refer to the Schedules and Exhibits attached hereto which are hereby made a part
hereof.  There are no representations, promises, warranties, covenants,
undertakings or assurances (express or implied) other than those expressly set
forth or provided for herein and in the other documents referred to herein. This
Agreement may not be modified or amended orally, but only by a writing signed by
all the parties hereto. This Definitive Agreement supersedes the Binding LOA
that was entered into on April 11, 2013 between the Parties.

Section 18.

Governing Law. This Agreement and all rights and obligations hereunder shall be
governed by, and construed in accordance with, the laws of the State of Utah,
applicable to agreements made and to be performed wholly within said state,
without regard to the conflicts of laws principles of such state.

Section 19.

Expenses.  The Buyer, BBLU, IPS, GREG, and the Stockholders shall each pay their
own expenses incidental to the preparation of this Agreement, the carrying out
of the provisions of this Agreement and the consummation of the Merger
contemplated hereby.





58




--------------------------------------------------------------------------------




Section 20.

Consent to Jurisdiction.  Subject to the provisions of Section 21 below, as to
any dispute, claim, or litigation arising out of or relating in any way to this
Agreement or the transaction at issue in this Agreement, the Parties hereby
agree and consent to be subject to the exclusive jurisdiction of the United
States District Court for Nevada in Las Vegas, Nevada.  If jurisdiction is not
present in federal court, then the Parties hereby agree and consent to the
exclusive jurisdiction of the state courts of Nevada.  Each Party hereby
irrevocably waives, to the fullest extent permitted by Law, (a) any objection
that it may now or hereafter have to laying venue of any suit, action or
proceeding brought in such court, (b) any claim that any suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
(c) any defense that it may now or hereafter have based on lack of personal
jurisdiction in such forum.

Section 21.

Arbitration.  Notwithstanding any other provision in this Agreement to the
contrary, controversies between BBLU, Buyer, IPS, GREG and Stockholders shall be
resolved, to the extent possible, by informal meetings and discussions in good
faith between the Parties. Any dispute with respect to this Agreement which
absent, fraud or a misrepresentation of a material fact, cannot be made
acceptable to the parties by an adjustment of the terms of this Agreement shall
be resolved by mediation within 60 days of the mediation request and, if
mediation is not successful, then by arbitration as provided herein.

(a)

The Parties agree first to endeavor to settle the dispute in an amicable manner
by mediation administered by the American Arbitration Association (the “AAA”) or
such other mediation service as is mutually agreeable to the parties to the
dispute under either the AAA’s Commercial Mediation Rules or such other
commercial mediation rules as is mutually agreeable to the parties to the
dispute.  The mediation shall take place in Las Vegas, Nevada, with
representatives of the Parties present with full authority to negotiate a
settlement.  The Parties must participate in the mediation process with a
neutral mediator for at least 10 hours over at least two days prior to
commencement of any arbitration.  If a Party to the dispute refuses to
participate in the mediation, the Party demanding mediation may either compel
mediation by seeking an appropriate Order from a court of competent jurisdiction
or proceed immediately to arbitration.  Thereafter, any unresolved dispute shall
be settled by arbitration administered by the AAA or such other arbitration
service as is mutually agreeable to the parties to the dispute in accordance
with the AAA’s Commercial Arbitration Rules or such other commercial arbitration
rules as is mutually agreeable to the parties to the dispute.  Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof, and the resolution of the disputed matter as determined by
the arbitrator(s) shall be binding on the parties.  Any such mediation or
arbitration shall be conducted in Las Vegas, Nevada, applying Utah law. The
Parties hereby consent to the personal jurisdiction of the courts in Nevada for
purposes of enforcing the provisions of this Agreement.

(b)

Any Party may, without inconsistency with this Agreement, seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property of that Party pending the establishment of the arbitral tribunal, or
pending the arbitral tribunal’s determination of the merits of the controversy.





59




--------------------------------------------------------------------------------



(c)

The arbitrator(s) may award costs and fees to the prevailing Party if, in
his/her (their) discretion, the non-prevailing Party did not prosecute the
arbitration or settlement of the dispute in good faith.  “Costs and fees” for
this purpose shall mean reasonable pre-award expenses of the arbitration,
including fees for the arbitrator(s), administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone, court costs, witness fees
and attorneys’ fees.  Except as otherwise awarded by the arbitrator(s), all
costs and fees shall be borne by the party incurring such costs and fees.

(d)

The award shall be in writing and shall be signed by the arbitrator(s) and shall
include a statement regarding the disposition of any statutory claim.

Section 22.

Severability.  If any part of this Agreement is held to be unenforceable or
invalid under, or in conflict with, the applicable law of any jurisdiction, the
unenforceable, invalid or conflicting part shall, to the extent permitted by
applicable law, be narrowed or replaced, to the extent possible, with a judicial
construction in such jurisdiction that effectuates the intent of the parties
regarding this Agreement and such unenforceable, invalid or conflicting part. To
the extent permitted by applicable law, notwithstanding the unenforceability,
invalidity or conflict with applicable law of any part of this Agreement, the
remaining parts shall be valid, enforceable and binding on the parties.

Section 23.

Notices.

(a)

All notices, requests, consents and demands by the parties hereunder shall be
delivered by hand, by recognized national overnight courier or by deposit in the
United States mail, postage prepaid, by registered or certified mail, return
receipt requested, addressed to the party to be notified at the addresses set
forth below:

if to the Surviving Corporation to:

IPS Power Engineering, Inc.

4778 North 300 West, #230

Provo, UT  84604

Attn: Robert Potts

Telecopier No. (801) 607-1159




if to GREG or the GREG Stockholders to:




Mr. Edward Francis Panos

20533 Biscayne Blvd., Suite 4 Unit 321

Miami, FL 33180




if to IPS or the IPS Stockholders to:




Mr. Robert Potts

c/o IPS Power Engineering, Inc.

4778 North 300 West, #230 Provo, UT  84604

Telecopier No. (801) 607-1159




with a copy (which shall not constitute notice hereunder) to:





60




--------------------------------------------------------------------------------







Durham, Jones & Pinegar, P.C.

Attention: Kevin R. Pinegar, Esq.

111 East Broadway, Suite 900

Salt Lake City, UT 84111

Telecopier No. (801) 415-3500




if to the Buyer or BBLU to:

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, NV 89052

Attention: Johnny R. Thomas, CEO

Telecopier No. (702) 263-1823




with a copy (which shall not constitute notice hereunder) to:




Davidoff, Hutcher &Citron LLP

605 Third Avenue

New York, NY 10158

Attention: Elliot H. Lutzker, Esq.

Telecopier No.: (212) 286-1884




(b)

Notices given by mail shall be deemed effective on the earlier of the date shown
on the proof of receipt of such mail or unless the recipient proves that the
notice was received later or not received, three (3) days after the date of
mailing thereof. Other notices shall be deemed given on the date of receipt. Any
Party hereto may change the address specified herein by written notice to the
other Parties hereto.

Section 24.

Non-Waivers.  Neither any failure nor any delay on the part of any Party to this
Agreement in exercising any right, power or privilege hereunder shall operate as
a waiver of any rights of such Party, unless such waiver is made by a writing
executed by the Party and delivered to the other Parties hereto; nor shall a
single or partial exercise of any right preclude any other or further exercise
of any other right, power or privilege accorded to any Party hereto.

Section 25.

Assignment.  This Agreement may not be assigned by any Party without the prior
written consent of the other Parties.

Section 26.

Disclosure.  From and after the date of this Agreement until the Closing or the
termination of this Agreement.  The Stockholders will not (i) solicit or
encourage inquiries or proposals with respect to or furnish any information
relating to, or participate in any negotiations or discussions concerning the
sale of the IPS Shares or the GREG Shares or the sale of all or a substantial
portion of the Assets of IPS with anyone other than the Buyer; or (ii) discuss
the sale of the IPS Shares or the GREG Shares with anyone other than the Buyer
and other officers, directors and shareholders of IPS and the Stockholders’
advisors and (iii) unless otherwise required by law or the requirements of any
applicable stock exchange, make any public announcement without prior approval
of the language of such announcement by the Buyer.





61




--------------------------------------------------------------------------------




Section 27.

Definitions.  For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(a)

The term “Affiliate” has the meaning prescribed by Rule 12b-2 of the regulations
promulgated pursuant to the Exchange Act.

(b)

“Applicable Contract” means any Contract (i) under which IPS or GREG has any
rights, (ii) under which IPS or GREG has or is subject to any obligation or
liability or (iii) by which IPS or GREG or any of their respective Assets are
bound, including each amendment, supplement and modification (whether oral or
written) in respect of any of the foregoing.

(c)

“Assets” means all of the assets, property, goodwill and business of every kind,
nature and description, real, personal or mixed, tangible or intangible,
wherever situated, whether or not reflected on the Interim Statements, owned or
leased by IPS or GREG and their respective Subsidiaries, including, without
limitation, all of the IPS and GREG Intellectual Property Assets and all rights
under Applicable Contracts constituting or held or used or useful in connection
with, or related to, the Business.

(d)

“Best Knowledge” shall mean as follows: (i) an individual will be deemed to have
“Knowledge” of a particular fact or other matter if: (A) such individual is
actually aware of such fact or other matter without conducting an investigation
concerning the existence of such fact or other matter. (ii) a Person (other than
an individual) will be deemed to have “Knowledge” of a particular fact or other
matter if any individual who is serving as a director, officer, partner,
executor or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.  

(e)

 “Business” shall mean the business conducted by IPS and its Subsidiaries as of
the date hereof.

(f)

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

(g)

“Contract” means any agreement, contract, lease, license, sublicense, or other
undertaking (whether written or oral and whether express or implied) that is
legally binding.

(h)

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, mortgage, lien, option, pledge, security interest, right of
first refusal, whether arising by law, by agreement or otherwise.

(i)

“GAAP” means generally accepted accounting principles as from time to time in
effect.

(j)

“Governmental Authorization” means any approval, consent, license, permit,
Order, consent Order, consent decree, waiver or other authorization issued,
granted, given or otherwise made available or applied for by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.





62




--------------------------------------------------------------------------------



(k)

“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal), (iv) multi-national
organization or body or (v) federal, state, local, municipal, foreign or other
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.

(l)

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, consent order,
judgment, injunction, constitution, law, ordinance, regulation, policy, statute
or treaty.

(m)

“Market Price” means the average of the closing prices of BBLU Shares as quoted
on the OTC Bulletin Board or such national securities exchange which the BBLU
Shares may then be quoted for the preceding 10 trading days.

(n)

“Material Adverse Change” means any occurrence, circumstance or condition
(excluding general economic trends or conditions and trends or conditions
affecting the industry in which the entity operates) which individually or in
the aggregate, together with all other occurrences, circumstances and
conditions, has resulted in, or is reasonably likely to result in, a Material
Adverse Change in the results of operations, financial condition or prospects of
the entity and its Subsidiaries taken as a whole.

(o)

“Material Contracts” means the Contracts identified or required to be identified
on Schedules 3(u) and 4(u) of this Agreement.

(p)

“Order” means any award, decision, decree, injunction, judgment, order, consent
order, ruling, or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body.

(q)

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person
consistent with the past practices of such Person.

(r)

“Organizational Documents” means each of the following as currently in effect,
as applicable:  (i) the charter, memorandum, articles or certificate of
incorporation and the by-laws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership or formation of
a limited partnership, (iv) the certificate of formation or articles of
organization and operating agreement of a limited liability company, (v) any
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.








63




--------------------------------------------------------------------------------




(s)

“Permitted Encumbrances” means (i) matters disclosed in the Unaudited Financial
Statements set forth in Exhibits 3(q) and 4(q); (ii) liens for Taxes,
assessments and other governmental charges not yet due and payable or, if due,
(A) not delinquent or (B) being contested in good faith by appropriate
proceedings; (iii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’
or other like liens arising or incurred in the Ordinary Course of Business if
the underlying obligations are not more than 30 days past due or are being
contested in good faith; and (iv) liens or title-retention arrangements arising
under original conditional sales Contracts and equipment leases with third
parties entered into in the Ordinary Course of Business.

(t)

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.

(u)

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

(v)

“Tax” means all forms of taxation wherever created or imposed, whether any
federal, state, local or foreign income tax; gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Code Sec. 59A), customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value-added, alternative or add-on minimum or estimated
tax; or other tax of any kind whatsoever, including any interest, penalty or
addition thereto, whether disputed or not.

(w)

“Tax Return” means any return (including any information or amended return),
report, statement, schedule, notice, form or other document or information filed
with, delivered or submitted to, or required to be filed with, delivered or
submitted to, any Governmental Body or Person in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

(x)

“Unknown Liabilities” means each and every liability or obligation of the
Company and its Subsidiaries (whether accrued or contingent) arising out of any
event, occurrence or condition prior to the Closing, but only to the extent such
liability or obligation (A) is attributable to the period prior to the Closing
Date and (B) is not disclosed in the representations and warranties of a Party
or in the Schedules attached hereto.





64




--------------------------------------------------------------------------------




Section 28.

Further Assurances.  Each of the Parties hereto shall use its best efforts to
take or cause to be taken, and to cooperate with the other party hereto to the
extent necessary with respect to, all action, and to do, or cause to be done,
consistent with applicable law, all things necessary, proper or advisable to
consummate and make effective the Merger contemplated by this Agreement. Without
limiting the generality of the foregoing, the Stockholders and Buyer shall
cooperate with and provide assistance to the other in connection with the
preparation and filing of all federal, state, local and foreign income Tax
Returns which relate to IPS and GREG and relate to pre-Closing periods but which
are not required to be filed until after the Closing, and shall also cooperate
with and provide assistance to the other or IPS and GREG with respect to any
audit of any Tax Returns filed prior to the Closing; provided, however, that the
Buyer, IPS and GREG hereby covenant and agree that neither IPS nor GREG will
file any amended income Tax Return for any period before December 31, 2012
without first notifying the Stockholders.

Section 29.

Headings. The headings contained herein are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

Section 30.

Counterparts.  This Agreement may be executed and delivered in multiple
counterpart copies, each of which shall be an original and all of which shall
constitute one and the same agreement.




[SIGNATURE PAGE IS THE FOLLOWING PAGE]





















































65




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.




STOCKHOLDERS OF IPS

STOCKHOLDERS OF GREG







/s/Robert Potts

/s/ Brian Feingold

Robert Potts

Brian Feingold




/s/ Ray Lundberg

/s/ Beatrix Beke

Ray Lundberg

Beatrix Beke




/s/ Brett Woodard

Broadway Family Group, LLC,

Brett Woodard

By Its Manager:




By: /s/ Allison Pano




Name:  Allison Panos, Sole Manager


 

GLOBAL RENEWABLE

ENERGY GROUP, INC.

IPS ACQUISITION CORP.




By:  /s/Edward Panos

 

By:  /s/Johnny R. Thomas

        Name:  Edward Panos

Name:  Johnny R. Thomas

        Title:  President

Title:  President/CEO   







IPS POWER ENGINEERING, INC.

BLUE EARTH, INC.







By:  /s/ Robert Potts

/s/ Johnny R. Thomas

        Name  Robert Potts:

Name:  Johnny R. Thomas

        Title:  President

Title:    CEO


 

 


 

66


